Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 1 of 88

Exhibit “A”

 
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 2 of 88
ao 245etRev 021 CWE EO RS HS RSH es Ele CORTES £808 a: We!
3 Sheet 1 _

UNITED STATES DISTRICT COURT

Eastern District of Pennsylvania

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
TROY WRAGG Case Number: DPAE2:18CR000465-001

AUG 2 j 2019 USM Number: 67165-0419

i em
ay = BARMAN o) 1k JOSEPH D. MANCANO, ESQ.
—————_ Dap, eri Defendant's Attomey

 

THE DEFENDANT:
M1 pleaded guilty to count(s) A December 7, 2018

Cipleaded nolo contendere to count(s)
which was accepted by the court.

 

 

QO was found guilty on count(s)
after a plea of not guilty,

The defendant is adjudicated guilty of these offenses:

 

 

 

 

 

Title & Section Nature of Offense Offense Ended Count
4 emansecye wer mimes rte re Mt empromne om, TOR ee Rn ea EE I ARR Sr ge ean nN, AG en HARRIS NAAN ty tyr “eer wee Fe ” oe tes ee oe ae
| 181349 oe Wire Freud. _ : ‘sepomoty |
ae IRE RN Ae ABTS wey apy ST ANIL Imo FeTemmuenenewnnty rep etaina mey, + RNR, NEO, aiiberacs “ ae tee - . = oe pee yen eee Angi gerne = TTR Es an
4 - , 7 oF 5 *s . , a * “ ° oe ", i *

The defendant is sentenced as provided in pages 2 through _ 7 ~—_ of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

 

C1) The defendant has been found not guilty on count(s)

— — —_- —

[1 Count{s) O is Clare dismissed on the motion of the United States.

__It1s ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution
the defendant must notify the court and United States attorney of material changes in economic circumstances.

8/20/2019
cc: R. LIVERMORE , AUSA 8/20/2019 __
J. MANCANO, ESQ., Defense Attorney Date of Imposition of Judgment
R. KASARDA, U.S. Probation

J, GOMEZ, US. PreTrial poek _Mayroks
U.S. Marshal (2) ature of Judge - 7 —_

FLU

_doel H. Stomsky, USDJ
Name and Title of Judge ~~

_ tof ey 20 (9 _

Date

 
Case SABE POBRANO ARS The uRORU RET 24 cies) 08/74/18, Fagor 7

AO 245B (Rev 02/18) gudement m1 Criminal Case
_. — Impnsonment _.

Judgment Page _2 of 7

 

DEFENDANT: TROY WRAGG
CASE NUMBER: DPAE2:18CR000465-001

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

120 Months on Count 1.
This term shall run consecutively to the Sentence imposed in 15-CR-398-01.

M1 The court makes the following recommendations to the Bureau of Prisons:

That the defendant participate in the Residential Drug and Alcohol Treatment Program.
That the defendant participate in any available mental health programs.

MI The defendant is remanded to the custody of the United States Marshal.

[1 The defendant shall surrender to the United States Marshal for this district
Oa . _ Oam O pm = on
CO as notified by the Unuted States Marshal.

 

1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons.
[] before 2 p.m on __

C1 as notefied by the United States Marshal.

as notified by the Probation or Pretrial Services Office,

 

RETURN
I have executed this judgment as follows:
Defendant deliveredon see eC a
at _. __ , with a certified copy of this judgment.
— “UNITED STATES MARSHALS
By

DEPUTY UNITED STATES MARSHAL
: case 353% BTiS? cl? mH SHR e4 Beg OBI 619, Page Bt Ae?
AO 245B (Rev 02/18) Jndgment mn a Criminal Case
Sheet3 Supervised Release

 

Judgment Page 3 of f
DEFENDANT: TROY WRAGG

CASE NUMBER: DPAE2:18CR000465-001
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

3 Years on Count 1.
This term is to run concurrently with the Sentence imposed in 15-CR-398-01.

MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

C1 The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse (checd # applicable)

4, (3 You must make restitution in accordance with 18 USC §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check 1f applicable)

5. M You must cooperate in the collection of DNA as directed by the probation officer. (check if apphcable)
6. C? You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seg.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable}

7, (1 You must participate in an approved program for domestic violence. fcheck if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

 
Case Ease 2: b8sNGAG5-IHIS uReRUMENt 24) Killed 08/24/1P, Ragga ?

AO 2458 (Rev 02/18) Judgment in a Crmuinal Case

Sheet 3A - - Supervised Release
Judgment- Page 4 of v

DEFENDANT: TROY WRAGG
CASE NUMBER: DPAE2:18CR000465-001

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.

AP YN

13.

You must report to the probation office in the federal! judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance 1s not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (.¢., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without

first getting the permission of the court.

. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may

require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.
‘You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date _
Case FSS BOOBS JAR cRNEHMS 24; IBUSSSPEGFZOI > deROP as?

AO 245B (Rev 02/18) Judgment in a Cominai Case
‘ sera Supervised Release

 

 

Judgment—Page 5of Tl”
DEFENDANT: TROY WRAGG

CASE NUMBER: DPAE2:18CR000465-001

ADDITIONAL SUPERVISED RELEASE TERMS

The defendant shall refrain from the illegal possession and/or use of drugs and shail submit to urinalysis or other forms of
testing to ensure compliance.

The defendant shall refrain from the use of alcohol and shall submit to urinalysis or other forms of testing to ensure
compliance. it is further Ordered that the defendant shail participate in alcohol treatment and abide by the rules of any such
program until satisfactorily discharged.

The defendant shall participate in a mental health program for evaluation and/or treatment and abide by the rules of any
such program until satisfactorily discharged.

The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income
tax retums upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation officer in the
investigation of his financial dealings and shall provide monthly statements of his income.

The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
of the probation officer, unless the defendant is in compliance with a payment schedule for the restitution obligation. The
defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the restitution obfigation or
otherwise has the express approval of the Court.

 

 
Case Case 2-D8-16-00485-JhtSubecument 2Aj|cdileg/08/24/1P a Ragas ag 7
AO 245B {Rev 02/18) Judgment in a Commal Case
. Sheet 5 - Criminal Monetary Penalties

 

 

Judgment -Page G6 oof SF

DEFENDANT: TROY WRAGG
CASE NUMBER: DPAE2:18CR000465-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS § 100.00 $ $ $ 104,750.00
(1 The determination of restitution is deferred until _ . An Amended Judgment in a Criminal Case (AO 245C) will be ente
after such determination.

CO The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned ayment, unless specified otherwise

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

the priority order or percentage payment column below. However, pursuant to 18 § 3664(1), all nonfederal victims must be pz
before the United States is paid.
Name of Payee Total Loss** Restitution Ordered . i orf or Pe
ame Ora... — yan ye eT me rane pa
‘Debrafinley Ss, g ~—$t04,750.00/) $104,760.00] / 100%
287 Westbrook Dr.
j mo . . . ie a ee ges * rr? e he oo
| Cliflon Heights, PA COTG leaned been remeeatnn voemmaed send a ct anes
# “ T wpe ~ rmeemenrrt postmen y Pn ' f “ oy poe
be amen ms cata: . emneiiaeween: se nasmandi, ACL caltdaen ; {. ce ote Biche 2 B coe: went me BA he ‘ we ome
rn enn gt ames ro 2 peers : : i fermen wepeageamen | pene omit mamma mma
deh eaten totes Chem tee means oe wd eeeenemee oe wit ne wets west Ente wd ke wae

 

 

 

PMO MP eMR neon meg RENNIN gern pe eB AE Pe ne ges sna “t ““ F ath ah AMR RAG Tene
vt poet _ ate ; “ . '
. aoe ’ 5 " 4 eo " ’
. « i : , ,
: ‘ 4 : \
Hemme 40 be 4 4 ee aa ee ee +e ary wow

Baw,

 

ae cal weit tte mt ete

Am NER, Sem ot iy . ee othe Ae gst age 4 Am not ” me ee “
- : . a * | a geen PT . s
: ' + > . . 3 ’
bas cee patie san Lede osievastie £ Sey i fr ws i, a set gab ae i .

TOTALS $ _ 104,750.00 $ 104,750.00 _

 

 

 

 

 

 

 

Restitution amount ordered pursuant to plea agreement §

(1 The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the yudgment, pursuant to 18 U.S.C. § 3612(f. All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

#1 The court determined that the defendant does not have the ability to pay interest and it is ordered that:
( the interest requirement is waived forthe fine #1 restitution.

(1 the interest requirement forthe fine 1 restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No, 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on ot
after September 13, 1994, but before Apri! 23, 1996.
eet 6 ~

AO 2858 (Rev re eaea a aa IPS 1S HOSE eA flea Rtg op Aas Ftd

Judgment — Page 7 of 7

DEFENDANT: TROY WRAGG
CASE NUMBER: DPAE2:18CR000465-001

SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
A Ws Lump sum payment of $ 106.00 __ due immediately, balance due
 =notlaterthan _ _ or

~

Mo simaccordance with (J C, : Oo D OF Eo (Q Fbelow; or

 

B [1 Payment to begin immediately (may be combined with OC, OD,or () F below); or
C (1 Payment in equal (eg, weekly, monthly, quarterly) installments of $ over a period of
__ (e.g., months or years}, to commence ____ (.g., 30 or 60 days) after the date of this judgment; or
D WZ Paymentinequal monthly e.g, weekly, monthly, quarterly) installments of $ _180.00 "_ _ over a period of
60 month eg. months or years), to commence : 0 day8 (2.9, 30 or 60 days) after release from imprisonment to a
term of supervision; or
E () Payment during the term of supervised release will commence within {e.g., 30 or 60 days) after release from

imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F [) Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due durin
the period of imprisonment, All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmat:
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

Os Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

[J . The defendant shall pay the cost of prosecution.

O

The defendant shall pay the following court cost(s)

(LJ The defendant shall forfeit the defendant's interest in the following property to the Umted States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and {9) costs, including cost of prosecution and court costs. ,

 

 

 
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 10 of 88
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 11 of 88

Exhibit “B”

 
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 12 of 88
Cas& SEP O TCR SHS Hoch oeumset 29 Fi dled A8/3h19% Fags Lebo
AO y Rev 02/18) jadgment 18 a Cominal Case -

UNITED STATES DISTRICT COURT

Eastern District of Pennsylvania

UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
. FILED

TROY WRAGG . ) Case Number: DPAE2:15CR000398-001
AUG 2 Pang

USM Number: 67165-019
site BARKIAN, Cleo SEPH D. MANCANO, ESQ.

 

 

 

 

 

 

 

 

 

 

 

) Sp. idant’s Attorney 7 7
THE DEFENDANT:
Wl pleaded guilty to count(s) 1 to 10 on March 2, 2017 _ ;
CI pleaded nolo contendere to count(s) _ _
which was accepted by the court.
CO was found guilty on count(s) . _ _
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
Poe meee me a me a omen pen men sees a ae a ne aR gw we one
| a4 oN Conspiracy % Commit Wye Fraud MOODS
1871343 ; 18:2 Wire Fraud and Aiding and Abetting 4/30/2010 2-8
pee EN ERNE IE eg meio | he ee mt _ ees we aman aeons HP . Son ae mage aye ae Teena ha ems 7am
jJ6S71 ; ss Conepinaty to Engage in Secuwities Fraud 7 ANaAOIG
The defendant 1s sentenced as provided in pages2 through sss of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
C} The defendant has been found not guilty on count(s) _ _
C1 Count(s) . Ois (Clare dismissed on the motion of the United States.

.,;, itis ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residenc
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitutio!

 

 

the defendant must nonfy the court and United States attorney of material changes in economic circumstartces.
8/20/2019
cc: R:LFVERMORE, AUSA _-
J. MANCANO, ESQ., Defense Attorney Date of Imposition of Judgment

 

R. KASARDA, U.S. Probation

J. GOMEZ, U.S. PreTrial

U.S. Marshal (2) Aighature of Jud 7
FLU

Joel H. Slomsky, USDJ
Name and Title of Judge

Cugucy Lo, 24l7

Date

ar

 
Case Gane. 2:-ae80898-JNScuBbesument 2$ ie dritenOB221/T2,gRagect 9819

ACKZA5B (Rev 02/18) Judgment in a Criminal Case
‘ Sheet FA

 

 

 

 

DEFENDANT: TROY WRAGG
CASE NUMBER: DPAE2:15CR000398-001

~ Judgment Page of . 8

ADDITIONAL COUNTS OF CONVICTION

Title & Section

_Nature of Offense

t = Ae se Ne nm ne He See cae a be kn Oo

' 18:7B.KbY 17 C.F.R. :

Offense Ended Count

arene wma “af ae mEN 9

|, Seourities Fraud and Aiding and Abetiing _{Latsoro10 0 , 710

PL Atlee:

 

 

nee we ede tet retncachiscmrunis wie Ae Aone oe ele thy a am Bors amen, ai a . wae srs eemadteinamamadiemace on - se a commer ery eat oe th dai oa + RIN ce Alta
240.10-b-8; 18:2
(SLA el he gE ARE MEA oe peemnee waa eter 2 a mmm ROR Ay Mme Me er rnd tho ORR oo - peer Sei A UR ie ag gra Rae mARE FF a
. oF . : ; 3
! ; : ok i
L: # Ei hi ;
cen) oils was nucnten eur dhevlesay m aanamantcnenes ie nis {ikea pemredttedanetann nota een been +e nach apeaie saadvecrsn weeminanomy > neo ka uenmrenieeid anetemmene El mE Eero o* reese tiem amc one
Pe ee ee “ enka nye gy ee IR RON RA ne EON UE RI ES “ar HS ERE SAR AFORE mM ow tre 8 Cn gg aah Re RE A ata Et
' a , 4 t
: 7 +
. came nw LaLa Re aE al ae pe we ah sete shes enaneeteiasDrmane oe Baltes Sona 8 alam Te AMP Ege ot on apeenetinete AA Ye ee ae)

 

 

psa new

samen gs teh gs wrong atene Hn wrye ! to -
i : ema ener ge eee : agen
‘ eh ne ee F oe .

iewee oe st pa ng aes eas amd f se = maine nett

(me mi seer age - - , rey Leo ge unenss poe

Pe eth meter ae

 

ae eth i aN

 

FS rete caCORE

 

*

 

. a . 4 4
here paperanian a oh NGAI ete REEA AH 7 RTS BVA RM arts tee Tu atanes Ey Seaeee ho

Be ee

 

ferret cement: Ae cote ag YR GRR + nvm anit tear et a+
: : *

worry ge area g a

at cia "
a “ i . z ‘ a
* ifs t i? . . . h os , i

Lecsite wesc Ne th Blan ote eee torte Miccronane rate : te

 

#
1
Pate eM De kobe dn nn conte unity oe nee

 

 

 

rarer, marge deterrence se <meta ey Hoge I
* .

: *
5 Re _
ha out wee é hove hh Mincazgy  aeoetenmanenne: aanstnaedl snertion ste

 

 

 

 

 

 

 Selennennandiniemnatitamememmmainiaates | ekammenmann neinenemamiamteeamarnenmel = "A Bde sath WE aan eet tne A ing RR RS
- “
| . i
1 ' e ? , . 4
Jeon aide on ed eee ae Ee ee eminent dead were wefan ae mire con alors ee ima meme reread ody STRAP ORI CREE Cee Bh er ot sceneries ea mt on mn Se naee a orumek nner sot eR
Ap LERNER y atte rie Tk ROINNNE ARRARAb er enn NNR eis Sap mK we spp erage im amie ae
, 2 : aa
“ 5 ue 4 . ee,
*. ple . ft
a ‘ .. . . £ : 4
ruhrreenescsmneaie twit militia BE owen «: oa onan a se warm re etn Aer ietiet ndhsineer ahaha 4
ceases dee hice sulaneamemees iene oem ar deh teentick a cia " a ee
4 ! ' . 4 ‘ .
7 > : » it
: i at te * be
a Fos pm. aw +
Sadhana alhace nance incite ete oir nl ns oe 2 me an Ee SAMEERA NOE RAMAN: Ee — ewe an oy ~
hts sree am ma a ey See g. sth eA me oe ree gamer op amma men aac

 

te 4.
i 4

Kaiten wire eS Ae ti aed wt oY bs is

an 7 dL

Ap = bet

 

 

panne mt ret wa mr
; 2 .

Paadusdeeresstibinin era sllh ingecege Motegi glint . a

 

nt eA sage Deg A Same peda mk oni gg preemies arama enti enim

Sain al

eee wh * se no a wr aa eee tte gene * jhe. Be aes +

 

 

cd am
. Pos . + a
+

 

Lampe
I e
adh

 

 

 

 

 

 

 

 

oe ? sac st weageare ae 7 se ee a AERC ek I a, aM HR

i i _ * { ip
r : "ly i

I iat RMON era vn hn PR eA ia atthe Sateen RAC ein wae oe a ea wy ee ae Si ‘ seme a ae

t i nf ay ae ste ed r = TN REE FI TT RE eS we
: : wt i i

. ! 1h os : -
i he - . 4

aa a Se rel ee Re oat wth A herve we

° ~en he . *

‘ 1 a th * 4 aw) gt ae , om ”

: , Oh

& ae Se oon ee Ri he dewtanie JS Mae ae nine ce ate ain am matd Bit nay gett «se ng ste manson nna eo

 
Cas€ BSP BONCO IS oc fiPeuneat 29 Fi falles 98/34/12 .Fege Bhd 9

AO 245B (Rev 02/18) Judgment in Crommal Case
, ‘ Sheet 2 ~ - Impnsonment

Judgment—Page 3 of
DEFENDANT: TROY WRAGG
CASE NUMBER: DPAE2:15CR000398-001

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

60 MONTHS on each of Counts 1 and 9; to run concurrently with each other.
144 MONTHS on Counts 2 - 8 and 10; to run concurrently with each other and Counts 1 and 9.

WZ The court makes the following recommendations to the Bureau of Prisons:

That the defendant participate in the Residential Drug and Alcohol Treatment Program.
That the defendant participate in any available mental! health programs.

MI The defendant is remanded to the custody of the United States Marshal.

{] The defendant shall surrender to the United States Marshal for this district:
Ct at Oam O pm on

 

C1 as notfied by the United States Marshal.

O) The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons.
(1 before 2pm on
(as notified by the United States Marshal.
C] as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on . _. to
at _ . , with a certified copy of this judgment.
~ UNITED STATES MARSHAL ~
By

 

 

DEPUTY UNITED STATES MARSHAL

 
 

 

CaseCase-211éeqs6Q898-JNScRacHment 297 \o Fited RA/21/49, Rage g 19

AO 245B (Rev 02/18) Judgment m a Criminal Case
Sheet 3 - Supervised Release

a

Judgment—Page 4 of

 

DEFENDANT: TROY WRAGG
CASE NUMBER: DPAE2:15CR000398-001
SUPERVISED RELEASE

Upon release from umprisonment, you will be on supervised release for a term of :
5 YEARS to be served as follows:

Counts 1, 9 and 10; 3 years on each Count to run concurrently with each other.
Counts 2-8: 5 Years; to nun concurrently with each other and concurrently with the terms on Counts 1, 9 and 10.

MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

CI The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse (check sf applicable)
4 C) You must make restitution in accordance with 18 U S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. fcheck uf applicable)
5, (4 You must cooperate in the collection of DNA as directed by the probation officer. (check if appltcable)
O

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7, C] You must participate in an approved program for domestic violence. {check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 

Cas€ BSE tO TOO SHS! So cho Gunset £9 Fi ddled ASisy 19.589 PEAP

AO 245B (Rev 02/18) Judgment in a Criminal Case
. Sheet 3A — Supervised Release

 

~ Judgment Page ___ 5 of __ o_
DEFENDANT: TROY WRAGG
CASE NUMBER: DPAE2:15CR000398-001

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7, You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer,

9, Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.¢., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

1]. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court,

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscoutts.gov.

Defendant's Signature Date

 

 

 

 
Case Gane 2: 9690898-JNScuRRsHMENt 2A ee OGse1/F9, ~Rage 9819

AO 2458 (Rev 02/18) Judgment in a Criminal Case
, Sheet 3B - Supervised Release

Judgment—Page 6 of 8
DEFENDANT: TROY WRAGG
CASE NUMBER: DPAE2:15CR0003983-001

ADDITIONAL SUPERVISED RELEASE TERMS

The defendant shall refrain from the illegal possession and/or use of drugs and shall submit to urinalysis or other forms of
testing to ensure compliance.

The defendant shall refrain from the use of alcohol and shat! submit to urinalysis or other forms of testing to ensure
compliance. It is further Ordered that the defendant shall participate in alcohol treatment and abide by the rules of any such
program untit satisfactorily discharged.

The defendant shall participate in a mental health program for evaluation and/or treatment and abide by the rules of any
such program uniil satisfactorily discharged.

The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income
tax retums upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation officer in the
investigation of his financial dealings and shall provide monthly statements of his income.

The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
of the probation officer, unless the defendant is in compliance with a payment schedule for the restitution obligation. The
defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the restitution obligation or
otherwise has the express approval of the Court.
AO 245B (Rev mBaseeeiLiteabaceenis Bod arupset¢ SF EH OSAReY 19, a6 AS OP B49

Sheet 5 - - Cnmunal Monetary Penalties

 

 

Judgment Page of | 8

DEFENDANT: TROY WRAGG
CASE NUMBER: DPAE2:15CR000398-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 1,000.00 $ $ § 54,531,488.57

 

|
i

(1 The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (40 245C) will be ente: |
after such determination.

(1 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

ff the defendant makes a partial payment, each payee shall receive an approximately proportioned yment, unless specified otherwise

   

 

 

the priority order or percentage payment column below. However, pursuant to 18 3664(1), all nonfederal victims must be pz

before the United States is pad. m P $ P
Name of Payee ~~ Total ae ~ Restitution Ordered Priority or Percentage
FHT ae i ao ny me mt wo eee eae es,
| SEE ATTACHMENT: HL. . $84.03140657]{ — g84.sa14e057!| 100%
; . = 5 ° — r be r= st ™ — _ erie mma rect ~
|e vumthan Eoin Coen dete masa nge ar dwt ww | a wn a vended : i i a we .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Samm smummctiitsis Ss my SF ETT a spam sate 5 rerecphomacian armani * tes sen y Beit, BO ne M+ .
+ ; wf * * . ‘ : ~! . "7 | ; a” j —_
he tho ame roam “euch i wnoed & F - 2 at Senin dees MANRRLESEETERLATW NTL eco REA EY

we a os tg . Boyt a ee . 5 f —_ —e—e— as . ‘ ® [- . a _

neni seaen’ = 3b amen sasnse wah wim : . ‘mmo faeces saree oqee ae -

r Fane ARO urge gr RTA, Ste errant mctemcinaem ct Wile Amen Age seep Wer temcrem Seine ay Soeetcn toa artegRar un) UR URN lH GSEIGY MRT my ee fee stan ene Mingpen We Tl ae | le
‘ wae . é 3 . . 3 nd
i whee! . os med dieser aie ee on tent
TOTALS $ 54,537,488.57 S 54,531 488.57

C) Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the

fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 7 SC § 3612(g)

Wi The court determined that the defendant does not have the ability to pay interest and it is ordered that:
[J the interest requirement is waived forthe fine #1 restitution.

[] the interest requrement forthe [1 fine 1 restitution is modified as follows:

* Justice for Victims of Traffickmg Act of 2015, Pub L. No 114-22

** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offens mmitted on
after September 13, 1994, but before April 23, 1996. P “ee °

 
CLAIM#

299
358
65
402
531
532
533
534
134
438
187
140
237
255
315
250
251
316
435
512
103
203
48
273
352

373
342
343
394

36

36
446
354
109
523

31
150

413

313
314
412

486
168
111
189
417
223
497

FIRST NAME

TIM

MICHAEL & KAREN

Patrick
John
Hem Lat
Om

Anjali
Rishi

Linda
Judy
George
Donald
Bruce J
Labrina
Labrina
Doug
Doug
Joanne
Kristina
Kristina
Basil

John €
Larry

Inge

Paul & Karin
Michael
Michael
Randolph
Randy
Laura
Michael
David & Diane
Dave
GEORGE
David & Patricia
David & Patricia
Joel

Roger J
Matthew J
Shirley
Linza
Margaret
Arthur J.
Arthur J
John A
Justin
Susan
Susan
Robert
Gabriel
Gabriel
Charles R
Myron
BRUCE & ALISSA

LAST NAME

ACHENBACH
ACHENBACH
Adams
Adams
Agrawal
Agrawal
Agrawal
Agrawal
Ainsworth
Anderson
Anderson, fl
Andrews
Andrews
Apuya
Apuya
Arendell
Arendell
Arendel!
Azbell

Azbell
Badwan
Baker

Barta

Barthe
Bartholomew
Bartlett
Baudendistel
Baus

Baus

Beard

Beck

Beck
Beckmann
BEDDINGFIELD
Belletete
Belletete
Benavides
Benson
Bernhardt
Berry

Bethea
Bethea
Biggio

Biggio
Birmingham
Blake
Blaylock
Blaylock
Boller
Boloca
Boloca
Bonenberger
Booth
BORRETT

TOTAL LOSS

156,000.41
91,228.31
45,614.16
34,474.91
49,331.26

1,524,241,74
60,126.64
13,980.05
4,196.50
8,575.46
68,421.23
9,122.83
16,009.78
21,898.43
18,245.66
28,969.02
35,635.97

103,956.63

149,008.80
22,451.48

172,294.52
36,491.33
22,807.08
22,807.08
81,010.74

43,600
50,859.78
28,218.74
97,205.17
42,877.31
15,805.31
63,859.82
16,550.18
91,228.31
41,965.02
23,035.15

$25,000
20,982.51
44,852.13
$20,000
92,393.33
$31,000
94,019.90

122,639.87
35,931.89

$10,000

113,625.73
50,569.82

245,851.35
74,788.40
26,696.08
16,170.22

3,967.80
22,807.08

Case Gage &mss90F98-IDScuReHMBEN 2A Fe FHS HS1/ 2, Page F a 19

RESTITUTION
ORDERED

156,000.41
91,228.31
45,614.16
34,474.91
49,331.26

1,524,241,74
60,126.64
13,980.05
4,196.50
8,575.46
68,421.23
9,122.83
16,009.78
21,898.43
18,245.66
28,969.02
35,635.97

103,956.63

149,008.86
22,451.48

172,294.52
36,491.33
22,807.08
22,807.08
81,010.74

43,600
50,859.78
28,218.74
97,205.17
42,877.31
15,805.31
63,859.82
16,550.18
91,228.31
41,965.02
23,035.15

$25,000
20,982.51
44,852.13
$20,000
92,393.33
$31,000
94,019.90

122,639.87
35,931.89

$10,000

113,625.73
50,569.82

245,851.35
74,788.40
26,696 08
16,170.22

3,967.80
22,807.08
194
39
192
238
416
80

468
444

~oON

337
366

117
431
432
156
14
45

47
120
28
521
91
143
144
381
430
30
205
433
17
18
iss
449
475
415
359
400
422
281
53
252
254
221
72
73

256
236
404
264

Casé ase eda RO SHS! Soca 29 Eich es AR ey 19 hae DPbs?

John M Brancucci 7,239.39 7,239.39
Catherine D Brauniich 9,122.83 9,122.83
Robert Brecke 25,726.38 25,726.38
Rod Brecke 128,804.27 128,804.27
Valentin Bromberg 105,813.31 109,813.31
Tom Brown 3,706.15 3,706.15
Kristin Brown $16,000 $16,000
Janice M Browne 99,549.11 99,549.11
Dana 5. & Kevin E. Bryan 228,070.78 228,070.78
Susan Bryan 235,000.00 235,000.00
Marilyn Buckler 13,775.48 13,775.48
James M Buckler 55,403.68 55,403.68
Marilyn K Buckler 90,658.14 90,658.14
James M Buckler 234,086.92 234,086.92
James M Buckler 18,696.33 18,696.33
Nancy & Jon Burianek 79,367.92 79,367.92
Jason Burianek $40,000 $40,000
Brad J Bush 22,807.08 22,807.08
Patricia R Butcher 22,807.08 22,807.08
Frank 5 Butcher 109,473.98 109,473.98
James Carley 85,632.39 85,632.39
Charles Carty 36,491.33 36,491.33
Marlene Carty 82,683.29 82,683.29
James Chris : Carty 11,403.08 11,403.08
James Chris Carty 14,825.70 14,825.70
Diana Caswell 17,833.26 | 17,833.26
Deborah Cavallaro 17,394.17 17,394.17
Anthony Chau 44,245.73 44,245.73
Timothy J Chavez 15,724.02 15,724.02
Joe Chen 7,237.14 7,237.14
Joe Chen 14,542.23 14,542.23
CHRIS WE] CHEN 34,603.13 34,603.13
Larry Chojnowski 64,065.58 64,065.58
Joseph Coenen 63,940.20 63,940.20
Terri Coltin 42,877.31 42,877.31
Verda and Byron comin 7,397.24 7,397.24
Thomas & Christine Conner 198,081.71 198,081.71
Tom Conner 73,739,385 73,739.85
Pamela Conners 103,766.91 103,766.91
Pamela Conners 90,731.85 90,731.85
WAYNE & JUDITH CORLEY 22,006.82 22,006.82
Greg Cowan 72,237.58 72,237.58
Mark Crubaugh 68,421.23 68,421.23
John T Culler 32,658.05 32,658.05
Van T Curtis 59,134.41 59,134.41
William Daney 21,438.65 21,438 65
Donna Dark 22,807,08 22,807.08
Christopher Davis 7,982.48 7,982.48
D, Gail Davis 4,600.78 4,600.78
Joaquin de Oliveira 114,317.14 114,317 14
Richard J Deis Jr 91,212.52 91,212.52
Richard Deis, Jr 51,756.69 51,756 69
Jesse Delgado $74,635.00 $74,635 00
Maria D Dellaplain 153,867.96 153,867.96
Andrea Devito 16,758.17 16,758.17
Karen DeVries 9,122.83 9,122.83 ©

Michelle BiAmore 18,400.50 18,400.50

 
59
179
196

274
374
217

19
207
501
300

24
57
249
50
149
467
71
364
37

331
459
234
241
68
357
293
258
338
173

495
93
95
96

519

206

517

440

441

310

386

387

410
411
242

146
248
89
270
271
27

Tom Dickinson

Tim Diesel
Rebecca Dillon
Michael Disler

Ira & Lois Dockins
Mary Ann Dornfeld
UNDA C DOTTER-ROTH
Cindy Douma
Patrick Doyle
Cornell Drentea
Domnica — Drentea
Peggy Dubach
Robert C. Earley
Ernest Ebner

Judy Ebner
Charles Edmondson
Clarence Ellebracht
Clarence Ellebracht
ton Elliott

Steve Elmore
Barbara Esau
Willlam M Evert
Tom Evert
George Ferrell
Wayne Fester
Winifred Flalds
Cory Filkins

John & Julie Fincher
First Pinkston Limited Partnership
Susan Fischer
Charles K Fisher
Arthur Fisk
Patricla FitzGerald
Donald Denis Fitzsimmons
Mary Flanigan

Karen Fleming
Stacy Fleming

Brian Fleming

Erica Fluckus

Don Frew

Barry Fried
Deborah Frye
Deborah Frye
Dwayne Gaeddert
Eliseo Garza
Netda M Garza
Christopher Gay
Donna & Kelton Gibson
Donna Gibson

DR. A LAMAR & JUANICE GLAZE
Arthur & Juanice Gandy Glaze
Nick E Goldman
Ernest Gonzales
DonnaL Goodwin
Gregory A Gordon
Gregory A Gordon
Michel Goudreau

45,614.16
49,320.31
14,610.71
$50,000.00
38,977.30
55,017.48
5,108.79
$15,000.00
20,982.51
76,858.97
31,564.96
253,414.24
$10,000.00
18,428.12
33,759.80
72,070,37
23,035.15
23,035.15
65,349.81
6,872.23
76,551.96
426,819.98
$15,000.00
9,122.83
45,614.16
7,692.72
29,238.67
9,122.83
91,228.31
68,251.79
68,421.23
45,914.89
42,147.48
$10,000.00
50,295.13
39,939.57
31,929.51
30,561.48
12,726.32
3,432.47
3,706.15
81,706.60
196,076.57
71,614.23
253,980.65
144,177.82
$20,000.00
52,339.26
42,447.95
18,245.66
$20,000.00
13,684.25
34,301.85
246,149.44
22,350.94
21,256.20
46,037.79

CascCase 211 berred039S JS cPacument297)|oFiles) 08/24/1P arage dOgef 19

45,614.16
49,320.31
14,610.71
$50,000.00
38,977.30
55,017.48
5,108.79
$15,000.00
20,982.51
76,858.97
31,564.96
253,414.24
$10,000.00
18,428.12
33,759.80
72,070.37
23,035.15
23,035.15
65,349.81
6,872.23
76,551.96
426,819.98
$15,000.00
9,122.83
45,614.16
7,692.72
29,238.67
9,122.83
91,228.31
68,251.79
68,421.23
45,914.89
42,147.48
$10,000.00
50,295.13
39,939.57
31,929.91
30,561.48
12,726.32
3,432.47
3,706.15
81,706.60
196,076.57
71,614.23
253,980.65
144,177.82
$20,000.00
51,339.26
42,447.95
18,245.66
$20,000.00
13,684.25
34,301.85
246,149.44
22,350.94
21,256.20
46,037.79
123
228
229
345
87

320
524
535

395
363
63
243
169
503
504
505
507

528
329
66
67

142

427
428
429
i2
113

62

49

101
460
180
322

188
163
224
445
479
480
131
356
4389
491
492
496
420
336
368
158
161
162

Case PS EPH F SD RP RU SEA 9 FilBLEG PEGG Kans ld Yel 9

Stephen T
Margaret
Ronald A

Renet
Ben
Russell
Russell
DAVE
Thomas J
Sean
Hans J & Dawn M
Miki
Elsa
Betty
Walker B and Lauren R
Walker M
Madison T
Lauren
Walker B.
Walker B.
Lauren
David
David
Mike
Frances Hui
Diego
Nathan
LUIS B
Dolores
ROBERT & MARGARET
Margaret
ROBERT & MARGARET
Dee
Anne R
Anna M
Stephen |
Sean
Terry
Ron
Katy Jo
Andrea
Curtis
Kevin B & Carole L
KEVIN B
KEVIN B
Christine
Christine
Henrik
Henrik
Henrik
Per Rumann
Dennis
Steven A
Max
John
Carolyn D.
John

Grabowski
Greenspan
Greenspan
Greer
Greinke
Grimm
Grimm
GRONEWOLD
Grass
Hackett
Haenert
Harkin
Havel
Haxton
Hayes
Hayes
Hayes
Hayes
Hayes
Hayes
Hayes
Hays

Hays

Hays

He

Herrera
Hinojosa
HINOJOSA
Hingjosa
HIRSCHFELD
Hirschfeld
HIRSCHFELD
Holl
Honan
Honan
Honan
Hovis
Huber
Hunt

Idler
Jeffery
jeffery
Jeffery
JEFFREY
JEFFREY
Jensen
Jansen
Jensen
Jensen

Jensen

Jensen
Jessen
Johnson
Jones
Jung
Jung
Jung

145,965.30
237,714.10
410,527.41
6,427.03
79,824.77
114,102.16
41,052.74
42,877.31
45,614.16
186,780.69
155,807.97
4,561,42
66,460.52
24,164.66
51,148.73
9,729.66
13,783.49
118,916.40
370,267.91
9,122.83
9,122.83
22,457.27
66,373.16
$20,000.00
45,614.16
$31,948.00
48,027.15
112,170.14
39,035.27
228.07
22,807.08
$20,000.00
155,088.13
12,771.96
58,112.44
5,473.70
31,929.91
49,325.06
35,201.88
7,442.67
3,706.15
3,582.99
14,331.97
17,313.38
23,307.11
13,684.25
45,614.16
32,626.60
182,456.63
591,828.43
22,807.08
255,300.91
18,245.66
523,504.40
16,329.87
20,982.51
23,952.91

145,965.30
237,714.10
410,527.41
6,427.03
79,824.77
114,102.16
41,052.74
42,877.31
45,614.16
186,780.69
155,807.97
4,561.42
66,460.52
24,164.66
51,148.73
9,729.66
13,783.49
118,916.40
370,267.91
9,122.83
9,122.83
22,457.27
66,373.16
$20,000.00
45,614.16
$31,948.00
48,027.15
112,170.14
39,035.27
228.07
22,807.08
$20,000.00
155,088.13
12,771.96
58,112.44
5,473.70
31,929.91
49,325.06
35,201.88
7,442.67
3,706.15
3,582.99
14,331.97
17,313.38
23,307.11
13,684.25
45,614.16
32,626.60
182,456.63
591,828.43
22,807.08
255,300.91
18,245.66
523,504.40
16,329.87
20,982.51
23,952.91

 
235
282
283
284
414
384
385
376
44g
401

86
88

32
160
216
350
351
247
498
301
321
166

105
473
369
79

329
141
44

434
482
500
1271
2385
311
339
340

287
294
421
78
232

35
436
477
518
239
275

Dolores

Bruce
Katherine
Bruce & Kathy
Patrick M and Monica
Hagop

Alisa
Antoinette

Dan

Victoria

Walter

John

Matt

Mary

Simon

Doug

Aj

James A

James

James & Naomi
Gary

GARY P & DEBORAH T
Brenda
Frederick
Lance

Iver D

Louetta B

Iver D

David P. & Ottilie E.
Peggy

Henry M
James

Mark

Wayne

Edward
Edward Robert
Cynthia Burgess
Mark David
Mike

EdP

ED

LINDA

Angie

Doria

Ashley

Maria

Thomas

Carla

Djanyl

Robert
Jennifer

Brad

Brenda & Gregg
Gregg

Brenda
Roberto
Rosemary

Jung
Kalish
Kalish
Kalish
Kappes
Karahagopian
Karahagopian
Kesicki
Klein
Kloster
Knox
Kozel
Krusoe
Kuchman
LaLonde
Lambert
Landgraf
Landgraf
Landgraf
Landgratf
Landreman
LANDREMAN
Lantz
Lantz
Larkin
Larson
Larson
Larson

Le Hoy

Lee
Leiman
Leonard
Lewin

Little

Lochrie

Lochrie

Long

Long

Lowe

Lowry

LOWRY
LUTHER-VENO
Lutterman
Luttrell

Lynch

Macsay

Macsay

Madrid

Mailikova
Mann
Manuel
Manuel
Marousek
Marousek
Marousek
Martinez
Martinez

49,628.20
134,726.49
56,938.75
264,476.32
13,821.09
89,722.32
8,575.46
12,991.82
53,416.43
9,214.06
$25,000.00
25,087.33
13,136.88
$25,000.00
$169,176.00
41,235.27
4,561.42
26,570.32
91,228.31
305,612.11
51,206.45
6,514.51
29,993.77
82,880.66
24,627.08
45,614.16
110,694.08
136,842.47
100,351.14
75,579.13
30,323.96
17,394.17
9,122.83
160,023.06
74,350.16
19,614.09
23,615.75
81,060.64
34,210.62
25,658.82
98,848.03
22,807.08
$15,000.00
$60,000.00
3,153.53
52,150.09
4,380.78
264,562.11
7,956.22
147,242.50
8,575.46
143,509.09
613,598.87
21,148.02
232,058.81
9,122.83
57,897.14

CasCaI@ 2b N39 PS Jb cHacHmeanti2 97 | hiled/08/24/1PaRrage b2qyf 19

49,628.20
134,726.49
56,938.75
264,476.32
13,821.09
89,722.32
3,575.46
12,991.82
53,416.43
9,214.06
$25,000.00
25,087.33
13,136.88
$25,000.00
$169,176.00
41,235.27
4,561.42
26,570.32
91,228.31
305,612.11
51,206.45
6,514.51
29,993.77
82,880.66
24,627.08
45,614.16
110,694.08.
136,842.47
100,351.14
75,579.13
30,323.96
17,394.17
9,122.83
160,023.06
74,350.16
19,614.09
23,615.75
81,060.64
34,210.62
25,658.82
98,848.03
22,807.08
$15,000.00
$60,000.00
8,153.53
52,150.09
4,380.78
264,562.11
7,956.22
147,242.50
8,575.46
143,509.09
613,598.87
21,148.02
232,058.81
9,122.83
57,897.14
319
469
458
360
220
22

418
419

464
456
465
405
184
185
190
110
371
82
51
349
195
502
509
9?
119
16
276
278
102

165
64
335
361
372

225
227
135
355
344
13

296
297
172
122
12
470
474
231
367

Case EPO A SB OR RTUM Ot 49% || BUG PBAZAS1S. Rage-13 a&19

Jose V Martinez 97,369.80 97,369.80
John & Peggy Marvin 249,185.87 249,185.87
Reynolds Mary 110,778.15 110,778.15
Isabelle Mathon 61,669.88 61,669.88
Mont McAllister 3,706.15 3,706.15
RICK & PEIWEN MCBRIDE 26,182.53 26,182.53
Jason McBride $15,000.00 $15,000.00
Rick & Stacie McBride $28,700.00 $28,700.00
Robert E McDonald 216,935.90 216,935.90
Robert E McDonald 84,872.23 84,872.23
Betty Ann McDonald $10,000.00 $10,000.00
Gerald & Carol McGowan 31,256.00 31,250.00
Tricia McGowan 20,000.00 20,000.00
Rebecca Jane McKelvy 26,800.06 20,800.06
Lane McKnight 110,244.69 110,244.69
John Melellan 84,785.31 84,785.31
Maggie McMahon 18,245.66 18,245.66
Timothy $ McNamara 39,958.00 39,958.00
Timothy 5 McNamara 40,140.46 40,140.46
Timothy S$ McNamara 3,649,13 3,649.13
Brandon McNeil 8,393.00 8,393.00
Murray McNeil 66,696.61 66,696.61
Stephen McSpadden 92,446.14 92,446.14
Deborah A Melton 7,271.10 7,271.10
"Scott Mercer 85,158.35 85,158.35
Tura Kaye Meyer 21,903.92 21,903.92
Allen Meyer 74,940.03 74,940.03
Sharon Meyer 96,499.19 96,499.19
Joseph Michalek 9,122.83 9,122.83
Clayton Michalek 9,122.83 9,122.83
James L Mickel 7,412.30 7,412,30
SHANNON MICKELSEN 4,561.42 4,561.42
Brett Mickelsen 22,807.08 22,807.08
Shella C Middendorf 9,122.83 9,122.83
John Mikrut 20,982.51 20,982.51
Charles Mikrut 39,752.74 39,752.74
Gregg F Miller 13,684.25 13,684.25
Roy G Miller 44,063.24 44,063.24
Wendy Miller $0 $0
Eugene Miller 101,922.06 101,922.06
Rache! Mireles $25,000.00 $25,000.00
Randall Mittelstet 54,280.85 54,280.85
Randall Mittelstet 14,862.52 14,862.52
Cherie Monson 14,532.21 14,532.21
Lisa X Moran 104,410.90 104,410.90
Dolores Morell 173,176.88 173,176.88
Masami Morikawa 160,214.58 160,214.58
Donna M Morris $15,000.00 $15,000.00
Boneta Morrison 20,982.51 20,982.51
Debra Morrison 195,228.59 195,228.59
Marcus Motte 332,901.24 332,901.24
Jean Mulcahy 21,849.18 21,849.18
Amy Newsom 7,862.04 7,862.04
Paul Nielsen 68,419.96 68,419.96
Paul Nielsen 9,122.83 9,122.83
Nicola Nucci 142,582.87 142,582.87

Nalint Nucci 7,955.39 7,955.39

 
CasCase 21 Se QI IHS cHacwimeanti2 9 || cileg/98/24/1Pahage bAgt 19

186 Peter O'Connor 34,955.70 34,955.70
Sean Otte $5,000.00 $5,000.00

462 Jim & Deanna Padrick 10,309.53 10,309.53
455 ConnaM Paine 298,720.50 298,720.50
Donald Parker $36,622.80 $36,622.80

75 Rex Allen Parr 60,586.23 60,586.23

Robert Parsons $50,000 $50,000

375 Sandra Patchen 18,245.66 18,245.66
108 Scott & Chantel Patterson 46,374.83 46,374.83
38 John Pauius 217,579.53 217,579.53

182 Helen Penny-Hunt 162,997.72 162,997.72
269 Clint Petersen 58,391.36 58,391.36
244 Rose Pettibone 28,736.92 28,736.92
245 Jerry Pettibone 43,783.71 43,783.71
Gerald Pettibone $55,609.00 - $55,609.00

208 _ Trevor & Mary Lou Phillips 163,015.44 163,015.44
209 Mary Phillips 9,122.83 9,122.83
210 Trevor & Mary Lou Phillips 93,485.30 93,485.30
211 Trevor Phillips 5,188.61 5,188.61
246 Brian Phipps 119,005.51 119,005.51
183 Alexandra Pierce 3,928.52 3,928.52
104 Jane Plattner 43,789.59 43,789.59
81 Mark Pledger 22,807.08 22,807.08

291 RUTH POLLAK 21,894.80 21,894.80
292 Ruth N Pollak 18,245.66 18,245.66
Lawrence Polman $25,000.00 525,000.00

272 ANTHONY | PORTER 36,491.33 36,491.33
Anthony Porter $40,000.00 $40,000.00

226 Colleen & Mike Pott 272,772.65 272,772.65
76 Robert Potter 18,245.66 18,245.66

466 Kent Powell 22,807.08 22,807.08
437 Coree Pulver © 91,228.31 91,228.31
193 Vincent James Quick 8,933.17 8,933.17
267 Charlotte Rabadi 30,135.45 30,135.45
341 Ronald Radhoff 81,314.76 81,314.76
$27 Joanne Radhoff 18,455.48 18,455.48
83 Randy Rae 20,070.23 20,070.23

84 Randy Rae 22,807.08 22,807.08

125 Celeste & Gary Reeves 213,929.48 213,929.48
52 Sandi Rehborn 3,706.15 3,706.15

118 Bruce Reilly 128,554.64 128,554.64
69 Jon Reynolds 16,572.54 16,572.54

70 Jon Reynolds 50,784.19 50,784.19

129 Beverly Reynolds 19,511.15 19,511.15
177 Mary Reynolds 65,440.94 65,440.94
178 Mary Reynolds 175,943.02 175,943.02
Ernest Reynolds: $10,000.00 $10,000.00

20 Jeffery J & Patricia J Rhodes 196,136.54 196,136.54

126 Leland D & Myra H Rhodes 526,806.72 526,806.72
127 Leland D & Myra H Rhodes 11,640.42 11,640.42
137 Jeffery Rhodes 69,912.57 69,912.57
29 Darralane Roark 30,105.34 30,105.34

309 Alfred Lee Roark 35,579.04 35,579.04
463 Al & Darralene Roark 116,138.60 116,138.60
378 Karen Rodriguez 35,381.99 35,381.99
379 Karen & Richard Rodriguez 8,663.04 8,663.04

380 Richard Rodriguez 22,113.74 22,113.74
439
478
147

307
308
353
106
317
174
175
176
132
133
396
302
303
164
124
288
289
290
255
74
298

259

442
443
139

318
325
326
334
268
33
200
201
365
476
171
170
408
&

99
15
151

330
23
24
25
26

Cae™§ EARS IBS AB, QR FUMO.49 7 | BUESLO BMA K1 9, Page 15; Qfg19

Ryan
Belinda O
TODD
Tedd Alian
Patsy
Mark
Mark A & Pat C
Michael J
STEPHEN
James
Kristi Anne
James & Kristi
Mary Jean
Merrll F
Maxwell
Andre
Carole M
Paul
Stephanie
Austin
Rocky
MARILYN
Rocky
Deborah
Patrick
Erika Syroid,
Liltianne Syoid,
Amanda Wagner,

Paul

Colleen
Colleen
Stephanie
James & Deborah
Brent

Ron

Ron

Pamela
Samuel P
Thomas D
Yoshiko
Yoshike
Yoshiko

Paul

Carter

James D

Jie Jing

Gerald & Jayne
Barbara

Joe M

Paula

Rudy E & Karen A
Russell
Michael

Lee

Lee

Lee

Rita

Redriguez
Rodriguez
ROMSDAHL
Romsdah!
Rosales
Rosales
Rosales
Rosedale
ROSENBERG
Ross

Ross

Ross
Rowe
Rowe
Rowe
Rozo
Roza

Ruiz

Ryan
Samber
Samber
SAMBER
Samber
Sanders
Sanders

Sasha Vermel &
Luke Swearingen

Sauer
Schaefgen
Schaefgen

Schindler
Schwartz
Scott
Scott
Scott
Scott
Sears
Seifert

Seino

Seino

Seino

Sepan

Shaver
Sheridan
Shi
Short
Shuman
Skelton
Slepicka
Smith
Smith
Sonner
Staszak
Staszak
Staszak
Staszak

7,412.30
18,801.22
45,612.33

$60,000.00
100,886.89
73,318.75
91,228.31

7,861.86
19,292.06
22,353.08

5,788.11
88,494.61

134,975.48
1,434,426.21

8,210.55
22,761.91
10,581.15
54,736.99

135,723.21
96,291.48
107,861.51
82,907.15
54,508.92
39,342.21
53,776.81

91,228.31

$25,000.00
10,874.41
192,035.60
9,122.83
43,569.63
18,245.66
58,568.58
40,198.29
13,684.25
7,271.10
9,122.83
45,614.16
52,000.14
57,359.80
9,122.83
21,096.55
15,964.50
7,228.77
207,196.82
$10,000.00
28,543.06
105,292.26
96,793.20
$51,000.00
27,368.49
30,180.49
45,005.66
45,158.01
6,081.28

7,412.30
18,801.22
45,612.33

$60,000.00
100,886.89
73,318.75
91,228.31
7,861.86
19,292.06
22,353.08
5,788.11
88,494.61
134,975.48
1,434,426.21
8,210.55
22,761.91
10,581.15
54,736.99
135,723.21
96,291.48
107,861.51
82,907.15
54,508.92
39,342.21
53,776.81

91,228.31

$25,000.00
10,874.41
192,035.60
9,122.83
43,569.63
18,245.66
58,568.58
40,198.29
13,684.25
7,271.10
9,122.83
45,614.16
52,000.14
57,359.80
9,122.83
21,096.55
15,964.50
7,228.77
207,196.82
$10,000.00
28,543.06
105,892.26
96,793.20
$51,000.00
27,368.49
30,180.49
45,005.66
45,158.01
6,081.28

 

 
447
41
403
383
222
323
324
128
397
398
399
10
11
58
461
487

263
34
187
362
388
390
391
392
494
526
202
525
42
43
312
370
115
77
98
191
332
333
54
116
265
406

260
261
262
266
145
152
153
154
155
305
393

Cindy

Jodi

Toby

Marjorie

Kevin

Dwight

Robert E

Heidi J

Heidi

Peter B

Gregg

Gregg

Kathleen

Riva

Riva

Carlton

jens Christian
ERIK

Eric

Ruth

GERALD L

Marc & Christine

Marc

Allen Ray

Marjorie Jane

Allen

Allen Ray and Marjorie Jane

Allen

Marjorie Jane

Holly Ann

David

JONATHAN

Sondra A

Paul

RODNEY & DONNA

Linda K

Paulette

Dennis

Douglas V.

MarkA

Mark

Alvin

John J

Gautam

Raguveer

Antionio J.

Prasad

Prasad

Prasad

Mike

Terri

Phil

Maria

Eugenia

Phil & Eugenia

Fred

Patrick M

Staszak
Staszak
Steele
Steinfeld
Stoelb
Stone
Straley
Swearingen
Swearingen
Swindall
Talbert
Talbert
Talbert
Teem
Teem
Tharet
Therkildsen
THERKILDSEN
Therkildsen
Thoman
THOMAS JR
Tillinghast
Tillinghast
Tillinghast
Tillinghast
Tillinghast
Tillinghast
Tillinghast
Tillinghast
Tompkins
Toon
TREBILCOCK
Trebilcock
Tripp
TRUSTY
Turner
Tuttle
Uyeda
Valentine
Van Hoesen
Van Hoesen
Van Stelton
Vandemoer
Venkatesan
Venkatesan
Villiach
Vindla
Vindia
Vindla
Vreeke
Wagner
Wahl

Wahl

Wahl

Wahl

Wahl
Walker

$15,100.00
$15,100.00
37,359.42
13,136.88
3,614.92
121,393.86
59,827.76
13,421.38
342,635.34
157,689.13
196,131.53
49,263.29
27,368.49
16,537.52
9,122.83
57,473.84
18,245.66
182,433.82
$449,975.00
4,561.42
45,614.16
133,288.35
151,986.37
16,082.80
9,122.83
22,236.90
31,683.59
40,478.20
31,929.91
163,350.32
99,821.03
199,693.98
58,020.29
91,228.31
45,614.16
104,912.56
44,289.63
13,227.58
133,368.49
55,491.27
8,959.30
9,214.06
203,612.22
48,891.70
13,684.25
$27,000.00
117,797.46
97,083.25
85,754.61
98,640.61
24,600.63
20,040.51
49,320.31
12,697.74
240,946.69
82,105.48
107,712.32

CasCAsB2Lber ew 3PRJHS  Decwiments2 IF || dcileg/98/24/1B a Rage 46 gf 19

$15,100.00
$15,100.00
37,359.42
13,136.88
3,614.92
121,393.86
59,827.76
13,421.38
342,635.34
157,689.13
196,131.53
49,263.29
27,368.49
16,517.52
9,122.83
57,473.84
18,245.66
182,433.82
$449,975.00
4,561.42
45,614.16
133,288.35
151,986.37
16,082.80
9,122.83
22,236.90
31,683.59
40,478.20
31,929.91
163,350.32
99,821.03
199,693.98
58,020 29
91,228.31
45,614.16
104,912.56
44,289.63
13,227.58
133,368.49
55,491 27
8,959.30
9,214.06
203,612.22
48,891.70
13,684.25
$27,000.00
117,797.46
97,083 25
85,754.61
98,640 61
24,600.63
20,040.51
49,320.31
12,697.74
240,946.69
82,105.48
107,712.32
423
424
425
426
114
138
218
55
92
90
136
327
240
346
347
348
61
181
233

471
472
167
279
280
450
483
100
107
197
212
213
214
25
219
230
451

148
193
199
204
253
257
277
286
328
389
407
452
453
454
481
490
493
506

Case™FS EPROP eB QPF 49 FBI BILLS, Rage ol J fel

Celine 8 Walker 10,345.29 10,345.29

Matt & Celine Walker 62,851.51 62,851.51

Matthew P & Celine B Walker 16,370.01 16,370.01
Matthew P Walker 21,840.06 21,840.06

James M Warner 7,387.64 7,387.64

Jeffery & Brenda Warner 95,789.73 95,789.73

James R Warner 45,461.35 45,461.35

Bob T Watts 22,332.92 22,332.92

Elaine Wauchope 120,552.47 120,552.47

Katie & David Wellington 87,556.15 87,556.15

Margaret Wellington 93,777.23 93,777.23

Patricia Wenzel 110,652.34 110,652 34

Julia Weskamp 22,807.08 22,807.08

Mark J & Sara W Wetzig 91,228.31 $1,228.31

Mark Wetzig 21,439.19 21,439.19

Mark Wetzig 93,052.88 93,052.88

Charleen & Griffin Wetzstein 21,019.00 21,019.00

Andrea Weule 1,920.06 1,920.06

Frank Whipple 18,245.66 18,245.66

Laverna M. Whipple $20,000.00 $20,000.00

Tina White 110,397.48 110,397.48

Tina White 239,461.79 289,461.79

Haley Whiteley 9,122.83 9,122.83

Jared Whiteley 9,122.83 9,122.83

Ken Whiteley 13,684.25 13,684.25

Tom Wilkinson 24,231.87 24,231 87

Steve & Kathryn Williams 249,311.72 249,311.72

Tharalynn Williamson 25,755.70 25,755.70

Carolyn Woolley 289,345.79 289,345.79

Victor M Worthington 30,139.31 30,139.31

Susan & Victor Worthington 86,670.66 86,670.66

Susan D Worthington 19,529.99 19,529.99

Susan D Worthington 7,545.06 7,545.06

Susan D Worthington 8,028.09 8,028.09

Susan D Worthington 7,934.76 7,934.76

Chris Worthington 27,368.49 27,368.49

Susan D Worthington 8,028.09 8,028.09

Aaron Wright $65,000.00 $65,000 00

Tzu-Wen Wu 183,833.49 183,833.49

TAR INVESTMENTS LLC 25,179.01 25,179.01
BUSINESS CONCEPTS INC 9,122.83 9,122.83
Kim Buchwald & Wendy Miller 44,211.77 44,211 77
NOMISDICEDOTCOM LLC 102,872.43 402,372.43
We Can Do It, LLC 90,685.50 90,685.50

KH & MA INVESTMENTS LLC 22,236.90 22,236.90
MICKELSEN CONSTRUCTION CO. 18,245.66 18,245.66
Wayne Little & Kristina Azbell 47,493.46 47,493.46
HML, LLC 27,322.54 27,322.54

PERPETUAL MOTION LLC 15,578.15 15,578.15
Buddhist Assoc of Colorado 126,441.78 126,441 78
Gateway Consolidated Corp 749,758.52 749,758.52
LSJ Alliance, LLC 465,889.07 465,389.07

MOMIS RIVERS LLC 319,299.09 319,299.09
PROTEA LP 13,684.25. 13,684.25

Noburo, LLC 136,279.45 136,279.45

TORUMA INC 729,872.12 729,872.12

BULAWAMA SERVICES LLC . 46,800.12 46,800.12

 
CasCas@ 21 ber BSS IHS cHaevment2 9 || chiles) 08/24/12 rage Absa 19

510 WK HADDEN INVESTMENTS LLC 27,368.49 27,368.49
§11 WK HADDEN INVESTMENTS LLC 68,115.62 68,115.62
516 Agrawal Group, LLC 879,432.27 879,432.27
522 DIVERSIFY CAPITAL LLC 23,035.15 23,035.15
530 THE PADRICK TRUST DATED 8/4/92 133,958.09 133,958.09

42,847,425.58 42,847,425.58
Sheet6 Schedule of Payments

 

AO 245B (Rev FT RC PESTS ON ce N= Kam patent ietEl ae oe et TOKO MRCTEAOR 9p fo 18: Hel 9

 

. Judgment — Page 8 sof 8

DEFENDANT: TROY WRAGG
CASE NUMBER: DPAE2:15CR000398-001

SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
A 2 Lump sum payment of $ _ 1,000.00 _ _ due immediately, balance due
0 snot later than ,or

 

Mi inaccordancewith (F] C, D, O E,or (Qj Fhelow; or
B (1 Payment to begin immediately (may be combined with IC, MD,or OF below); or

C () Paymentinequal _ feg, weekly, monthly, quarterly) installments of $ _ over a period of
(@.g., months or years}, to commence te.g, 30 or 60 days) after the date of this judgment; or
D Wi Payment in equal monthly (e.g, weekly, monthly, quarterly) installments of $ 150.00 over a period of
60 mont onths or years) 5

__ (eg, months or years), to commence 30 days _€.g. 30 or 60 days) after release from imprisonment to a
term of supervision; or

E [ Payment during the term of supervised release will commence within _{2g, 30 or 60 days) after release from
imprisonment, The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F [1 Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, tof criminal mone’ enalties is due durin
period of imprisonment. All criminal monetary penalties, except those ‘payments made through the Federal Bureau of Prisons’ Inmat

Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

W Joint and Several
Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.
AMANDA KNORR 15-CR-398-02 $54,531,488.57

(1 The defendant shall pay the cost of prosecution.
O_ The defendant shall pay the following court cost(s)

(| The defendant shall forfeit the defendant's interest m the following property to the United States

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

 

 
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 32 of 88
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 33 of 88

Exhibit “C”

 
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 34 of 88
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 35 of 88

Wragg, Troy Henjamin

Register Number: 67165-0019

Unit 5812 (@)
INMATE REQUEST TO STAFF RESPONSE

You requested a reduction in sentence (RIS) based on concerns
about COVID-19. After careful consideration, your request is
denied.

Title 18 of the United States Code, section 3582 {a} (1) (Al,
allows a sentencing court, on motion of the Director of the BOP,
to reduce a term of imprisonment for extraordinary or compalling
reasons. BOP Program Statement No. 5050.50, compassionate
Release/Reduction in Sentence: Procedures for Inplementation of
18 U.5.C. §§ 3582 (c¢) (1) (A) and 4205(q), provides guidance on the
types of circumstances that present extraordinary or compelling
reagons, such as the inmate’s terminal medical condition;
debilitated medical condition; status as a “new law” alderly
inmate, an elderly inmate with medical conditions, or an “other
elderly inmate”; the death or incapaeitation of the Family
member caregiver of the inmate’s child; or the ineapacitation of
the inmate’s spouse or registered partner. Your request has
been evaluated consistent with this general guidance.

The BOP is taking extraordinary measures to contain the spread
of COVID-15 and treat any affected inmates. We recognize that
you, like all of us, have legitimate concerns and fears about
the spread and effects of the virus. However, your concern
about being potentially exposed to, or possibly contracting,
COVID-19 does not currently warrant an early release from your
sentence. Accordingly, your RIS request is denied at this time.

If you are not satisfied with this response to your raquest, yau
May commence an appeal of this decision via the administrative
remedy process by submitting your concerns on the appropriate
form (BF-9) within 20 days of the receipt of this response.

‘ _ 412/20
David E. Ortiz Date

Warden

 
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 36 of 88
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 37 of 88

Exhibit “D”

 
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 38 of 88
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 39 of 88

UNION HosPItat

Dr. Brittni Jones
Medical Director of BSehavioral Health

Christiana Care Union Hospital

May 6, 2020
Re: Troy Wragg date of birth 10/21/1981
To Whom It May Concer:

My name is Dr. Britini Jones and I am the Medical Director of Behavioral Health at Christiana Care
Union Hospital in Elkton Maryland. I am writing this letter on behalf of Troy Wragg who I cared for
multiple times during his psychiatric hospitalizations at Christiana Care Union Hospital, On these
admissions, he was diagnosed with Major Depressive Disorder severe without psychotic features,
Generalized Anxiety Disorder, Severe Posttraumatic Stress disorder, suspected Obsessive Compulsive
Disorder and Epilepsy severe uncontrolled. At that time Mr. Wragg was treated with Thorazine 100 mg
p.o. nightly, Remeron 30 mg p.o, nightly, Lamictal 100 mg p.o. nightly, Lamictal 1000 mg p.o. twice
daily.

[ am writing this letter attesting to Mr. Wragg's mental health issues and severely uncontrolled epilepsy.
When off of his psychotropic medications, he quickly decompensates and becomes suicidal with
significant history of suicide attempts including drinking bleach and not taking his seizure medication in
order to kill himself via grand mal seizure. In my experience, even when missing one dose of Keppra
Mr. Wragg has experience grand mal seizures. Mr. Wrage’s wife contacted me this week informing me
of his 22 year sentence and current emotional and medical condition.

I do recommend compassionate release, if this is a possibility, secondary to the nonviolent nature of his
crime and the current dangers of incarceration secondary to severe outbreaks of COVID-19 in the penial
system. I do believe that Mr. Wragg would be at a heightened risk of death secondary to his medical
conditions.

If you have any questions please do not hesitate to contact me at 410-392-2689. Thank you for your

time and consideration.
Ay 4 i pe
Dr. Brittany Jones

Medical director of behavioral health at Christiana care Union Hospital
106 Bow St. Elkton, MD 21921
bjones@uhec.com

Sincerely,

  

 

UNION BEHAVIORAL HEALTH
111 West High Street, Suite 204 « Elkton, MD 21921
P 410-620-0008 * F 410-620-1999

 
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 40 of 88
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 41 of 88

Exhibit “E”

 
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 42 of 88
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 43 of 88

Troy Wragg
BOP Medical File

| entered the Federal BOP as a Chronic Care inmate immediately upon my R&D intake
examination on November 9, 2018.

| was taken to the hospital for alcohol withdrawal and seizures on November 10, 2018 and
stayed for approximately 8 hours.

| was on suicide watch from November 16th to November 20th 2018 at FDC Philadelphia.

| broke my wrist due to a terrible grand-mal seizure that | suffered in January of 2019 at FDC
Philadelphia. | wore a cast put on by the BOP for 7 weeks. | received no pain medicine despite
me having broken a major bone in my wrist.

In January of 2019 my diagnosis that | received "on the street" of ALS by a Neurologist in
Gordon County, Georgia; was changed to MG by a PA specialist that worked on my medical file
at FDC Philadelphia, which is a BOP facility.

| was taken off of Lamictal, another seizure medication, in March of 2019 at FDC Philadelphia.

I was on suicide watch again from September 10th to September 15th 2019 at FCI Fort Dix
West.

| was put back on Lamictal in September of 2019 at FCI Fort Dix West.

| was put on and taken off of Thorazine, an extreme mental health medication, within one month
between September 15th 2019 and October 15th 2019.

| was taken back off of Lamictal in November of 2019 at FCI Fort Dix West.

On March 21, 2020 | tried to pick up my Keppra which | was completely out of, and it was not
ready for pick up, despite me ordering it over 3 days prior. | wrote a cop-out to AW Operations
(Assistant Warden Smith responded on March 23, 2020 saying that they had contacted Health
Services despite not handling that department) telling them about my prescription issue. No
medicine was made available still. | suffered seizures every single night from March 21, 2020 to
March 27, 2020 when Dr. Housman, a Psychologist, helped me get the Keppra medicine that |
needed on March 27, 2020.

On April 1, 2020 | was told that | was given a 3-month supply of all of my current medicines.
This is what actually transpired:

~ | received not even a full month supply of Keppra. | only received 60 tablets. A one month
supply is 90 tablets. A three month supply is 270 tablets. | take 1 1,000MG tablet 3x per day.
This is a very high dosage of Keppra and | am still suffering from seizures as | did on March

 

 
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 44 of 88

30th, 2020, and March 31st, 2020 in the middle of the night, witnessed by my bunkie Quame
Herd.

- | received a 3 month supply of my MG medicine - Calcium Carbonate & Vit. D.

- | received a 2 month supply of my heart disease and hypertension medicines - Linsinopril,
HCTZ, and Astovastatin.

On April 2, 2020 | told a nurse who came to my building, 5812, about these issues. She said |
needed to discuss it with pill-line and that she couldn't order it in the system as it did not give
her the option to click on "refill".

On April 2, 2020 during a town hall meeting, Counselor Watson stated publicly "The biggest
complaint about Fort Dix is Health Services." This was heard by 100-200 inmates in 5812.

On April 3, 2020 | wrote a cop-out to AW Services about this matter that started on April 1,
2020.

On April 5, 2020 at 2:52pm EST | wrote another cop-out, this time to AW Operations (given AW
Smith replied last time although it didn't get me any support or on a call-out) because AW
Services has still not replied to my April 3, 2020 cop-out.

On April 6, 2020 at approximately 1:25am, | suffered a grand-mal seizure that was witnessed by
my bunkmate who could feel the bed shaking.

On April 12, 2020, the staff lectured us about wearing the one flimsy paper mask they gave us
to wear. | asked, “I would like an honest answer since you are the Director of Medical for the
West Compound here at FCI Fort Dix—How many inmates are REALLY infected? | want the
truth, sir.” He looked at me sideways and almost scared and said very quickly- “4 inmates, 2
staff, the inmates are all campers.”

lt is 9:54am on 4/13/2020

| had another seizure last night so my sleep was quite horrific. | woke up barely able to arch my
back, and my body is incredibly weak. Given that the BOP will not send the meds over to me, |
will have to risk another seizure and walk over to pill line this evening to collect my meds or
even inquire if they are there. It will most likely be another complete waste. This is the second
time, as you know, in fess than a month that they have made an issue out of my life-threatening
condition, by refusing to address the seriousness of my medical conditions. My blood pressure
is highly elevated and | had to take two blood pressure pills, and two MG pills, and two heart
disease (Astovastatin) pills just to try and gain a semblance of a normal reality. These seizures
affect not only my immune system, but my heart diseases and hypertension condition as well.
Prayer and action are the only way ! will make it out of here alive.
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 45 of 88

It is 9:35am EST on 4/15/2020:

| have still not been able to turn in the Inmate Sick Call slip that | created yesterday. Yesterday,
as you will recail, | tried giving it to the CO, who said take it to "Staff Alley." | took it to Case
Manager White and left her a copy, Counselor Thomson copied it for me 5 times, and | gave
Counselor Watson a copy. All three of these people are in "Staff Alley." This morning | went to
the CO at 8:27am and asked them - "Have they announced for sick call slips yet?" There were
two CO's in the office. Only one was wearing a mask and the door was wide open. | had my
mask on. The one CO said "You have to do that at morning pill line now." | just shook my head
and walked away as this was contrary to what | was told by Counselor Watson yesterday
afternoon that they would announce for sick call slips when medical came, but he (Watson) also
said he doubted that they did sick call on Wednesdays, so it may have to wait until Thursday.
He said this after having my slip and viewing its content about my seizures and that | have had
8 in the last 11 days. Sampson "Sam" Lee awoke at 3:34am this morning (4/15/2020). This is
why | went in to talk to the CO's. When they told me about this now, yet again, conflicting
information, | just walked away. | rested for an hour just laying down as | still feel incredibly
weak from last night. Although | do not remember the seizure, my entire body feels incredibly
tight and | feel very, very, weak. | came in to check the computer to see if this new protocol for
inmate sick call is on the BOP Bulletin Board or elsewhere in the system. It is not. When Sam
Lee wakes up, as | will have a witness, | am going to go back to the CO and request to see
Medical ASAP. | know this is a risk considering how Health Services as stated by Counselor
Watson at our last town hall meeting (which | sent you the detaiis and quotes of in front of over
100+ witnesses) "The biggest complaint about Ft Dix is Health Services/Medical." | am para-
phrasing, but the exact wording was wrote in that addition to my BOP Medical Doc you have
been keeping at home. If you do not hear from me today, or again, it is because | have been
held by health services due to my seizures. | am very sorry for the constant fear and worrying.

| am just praying that | get the proper medication and can come back to the unit if the Doctor
believes that is the right thing to do. It has now been 9 seizures in the last 12 days given this
issue with the lack of medicine of Keppra where | got only 60 tablets as opposed to the 90-270 |
was told | received.

Important and Urgent Medical Update 4/23/2020:

| am sending this email to as many people as possible given my latest medical incident that just
occurred at 1:32pm EST on 4/23/2020 here at FCI Fort Dix West. Megan - please | beg you to
add this to my Troy BOP Medical Doc file. At approximately 1:17pm (All times EST), | heard our
CO (Curko; the nice one from visit; white guy; crew cut) announce that Medical was in the
building. Given | still have not been seen by medical since the cop-out I've turned in on April
14th, which clearly showed how I've had more than 8 seizures. It has now been 12 in 15 days.

| went to the "nurse" who was administering a urine test and after she was done, | said to - "My
name is Troy Wragg, | have not been put out on callout for my seizure condition that | turned in
on the 14th of this month - is there any way you can help me?" Her reply was "They are backed
up right now and only doing one building at a time, they will get to the emergencies first - then
you." | quizzically replied: "So seizures, while life-threatening, are not considered emergencies

 

 
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 46 of 88

anymore? The last | checked the BOP had a protocol for clearing floors when a seizure
occurred. I've had 12 in 15 days." She walked away. The CO, Curko, having overheard this,
and being a helpful CO, said - "Wragg, come here," referring to the “bubble"/CO's office. | went
in and described everything that has been going on and he immediately called Dr. Chinwalla,
who | have only seen once since | got here; however, she is my physician on file. He described
everything to her as | was telling him. He advocated for me greatly. At the end he said -"I
understand, | will let him know." Dr. Chinwalla told CO Curko to tell me: "Since my medicine
issue has been fixed and | am now taking the proper medicine, | should stop having seizures in
a few days and it will go back to normal." She didn't see me. She made a phone diagnosis
about my serious, life-threatening, medical situation. CO Curko gave me another Inmate Sick
Call and told me to fill it out and hand it in again tomorrow and keep doing it until they agree to
see me. Like Counselor Watson, CO Curko has been the only other member of the Fort Dix
staff to help me with my serious condition. This conversation ended at 1:32pm EST.

For anyone reading this - if you even get it as it will most likely be intercepted by the BOP -
please help me. .

| am not only terrified of catching COVID-19, but | am incredibly weak from having 12 seizures
now in 15 days.

| cannot advocate for myself. | have tried and | have gotten nowhere.

| am begging you - please help save my life. My first time, white collar, non-violent offense
(which isn't even what they claimed it was) not only got me an unjust, and harsh, 22 year
sentence - but now - it feels like | got a death sentence also.

Sincerely,

Troy Wragg

67165-019

lt is now 1:54pm EST on 4/23/2020.

On Wednesday, April 29, 2020, the following email was received from Troy to Megan (his
wife) at 2:51am:

| woke up with my chest pounding and came to call you and check email.
| am feeling better now.
It is 11:22pm now.

On Wednesday, April 29, 2020, the following email was received from Troy to Megan (his
wife) at 9:14am:

“| am feeling better chest pain wise....but that chest pounding last night ied to another seizure.
Please update my records. Put in the date and time you received this email now. | sent one
earlier too about how it hurt me. Sorry, typing hurts. Please add the details.”
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 47 of 88

My Trip To Medical | 5/4/2020 | 10:58am
| just returned from my trip to medical this morning. Here is what | learned/saw/heard, etc.:

First, at 7:44am | asked CO Baitles if Sampson Lee could come with me given the seizures that
I've been having and he knows what to do in the case of an emergency. He said with
everything going on, he couldn't come, but he said, | will make sure someone watches out for
you and | will walk with you all most of the way. He did neither.

We get to Medical at 8:16am.

| was the first one called for MLP4 - That is the code | was on the callout for. | learned that it
stands for Mid-Level-Practitioner 4, which is C. IBE, as | saw on his nametag. He is a PA. Not
a Doctor.

My entire meeting with him lasted approximately 10 minutes.

| told him that | had, now, a total of 15 seizures in 21 days.

He said "That is serious. Seizures are warfare on the nervous system. If you've seen a panic
attack now multiply it by 1,000 and you have a seizure."

In the end, he decided to give me Lamictal 100MG, once per day. Essentially, this is because |
told him that | took Lamictal previously "on the street" (the term inside for being at home). He
said he was going to prescribe me Dilantin, which f also have taken before, but in the end, he
went with the Lamictal.

When | asked about an MRI, | was told - Not now, let's see how the Lamictal works, it should
become effective in 3 weeks, yet no follow-up was scheduled.

When | asked about blood work to check my Keppra levels - | was told the exact same thing.
Additionally, here were my vitals as of 8:34am:

- Blood Pressure: 127/85 (PA Ibe said that this was approaching the "danger zone" for
hypertension and is elevated, which is odd because | am on medicine for it. Especially my
bottom number, as ideal blood pressure is 120/70.

- Oxygen: 100% (perfect)

- Pulse: 82 (normal range)

- Temperature: 99.1 (which he said was elevated but ok).

 
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 48 of 88

Now, !et me describe the process:

- In my building 23 of us went over there. It was only people from 5812, with the exception of
inmate workers who were from other buildings. We all sat in a waiting room area where the
floors were still dirty with insulin orange needle tops and other refuse.

- Some inmates wore their masks barely at all, some did part-time, some (like myself} wore the
mask full-time. | would estimate from my mental counting that it was 33% in each of those three
categories.

- We learned from an inmate that does facilities and plumbing that it is CAMP inmates in
building 5851. They brought the symptomatic to the WEST compound! Additionally, he told me
they are preparing building 5803 (previously condemned) to be used to house symptomatic
inmates from the EAST and WEST side. That means the West side, where i temporarily reside,
will house ALL of the inmates who are sick from all areas of Fort Dix - East, West, and Camp.

Also, my weight [with clothes on] was 205.8, which at 5'8 [height] is overweight, as well as my
BMI being considered Obese, which is a risk factor for COVID-19 listed by the CDC.

It is now 11:14am on 5/4/2020.

At 6:14am on 5/8/2020 [ turned in a sick call slip (3rd one) for an emergency medicine
reaction from my Lamictal.

§/8/2020
| was just called twice to the officers station and to the counselors office.

| am supposed to go to Health Services....the odd thing too is that they called Sam and Worm
too.

| think we are being set up.
If you don’t hear from me - you know why.

Worm, Sam, and | all put in our 3rd sick call slips this morning as well...it is incredibly odd we
are being called over mid-day as this is unprecedented.

Please take note of all of this and add it to my Troy BOP Medical Doc file.

| am very worried that they are trying to quarantine us to keep us from speaking to attorneys
and our families.
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 49 of 88

Please pray for me. | am weak and scared for my life right now.

It is 1:33pm now on 5/8/2020 (Friday).

It is 3:48pm on 5/8/2020 (Friday).
Hells all,

| am back from medical. Other than keeping the three of us there for 2 hours everything is fine,
except for my health.

We walked across the entire compound, just the 3 of us. We feared being quarantined more
than ever thought possible. This was retaliation is all we could think.

The nurse was incredibly rude to me when | got to the door. | politely asked - "What is callout to
medical for?"

She replied - “You'll find out"

Later | asked her after she took my vitals - "Am | going to be seeing a doctor?"

She replied - "I don’t know yet"

My vitals:

- Weight: 224.6 pounds. Yes, | gained 19 pounds in 4 days. | dont know how. The doctor
associated it to the Lamictal medication

- Blood pressure: 167/87

- Pulse rate: 110 to 136 at one point

- OX: 100%

| met with Dr. Chinwalla. She is the doctor | was assigned to. I've seen her once for my intake
in September. | was back with her for 40 minutes.

She told me - You need to report every seizure directly to the CO. We have NO documentation
of you having seizures. | said - "With all due respect, | put in 3 sick calls, a CO (Curko) called
you about them, and a Counselor (Watson) called the Pharmacist about them." She said -
"Please report them directly to the CO so we can come over and see how you are doing
immediately after the seizure. If they are bad like you are saying then we will take you to the
hospital.”

| did not tell her this but | fear going to the hospital as it is automatic 14 days of quarantine upon
coming back to the facility and getting put in 5851. | confirmed all of this while over there.
Esseniially, when | have a seizure from now on | have to go to the CO, who will call medical,

 
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 50 of 88

they will determine if | need to go to the hospital, and if | do - | am quarantined for 14 days as |
was "outside the institution" and "| am potentially exposed to it while in a hospital."

| truly am damned if 1 do, and damned if | don't.

She said that | need to taper off the Lamictal which | just started taking on Tuesday.

She said (from looking into my files) - Dr. Laughingwell at FDC Philadelphia took you off of
Lamictal before but it didn't say why. PA Ibe should have never put me on it then, that is
obvious. She said | will begin to taper off of it by cutting my pills into half and taking 50mg for a
week, and then cut them into quarters and take 25mg for a week.

She also said she is not going to prescribe any higher of a dose than 3,000 as that is the
highest she is comfortable giving me. She said - “I know your neurologists have prescribed this
before as you said, but they are specialists. | am not a neurologist."

She also then prescribed me a new medication called Zalproic Acid to treat, specifically, the
grand-mal seizures.

She also said, when | asked her about my extreme weakness, that it was normal and that |
should try to walk around more to loosen up and not stay in my bed to rest, despite me being
tired. Bed rest will make it worse, and she didn't offer me a sick pass, which many inmates get
which allows them to stay in bed and generally ensures that Counselors and CO's dont bother
them as much given they are documented as being weak and ill. Basically, | get nothing for my
sore muscles and pain and weakness other than to walk around more.

| got nothing for my chest pain either, or than her listening to my heart and saying it sounded
good. No EKG.

Overall, | got nowhere with my health. Except for medication - which | have to wait till Monday
for, despite me telling her that | was completely out of Keppra. She ordered me a one-time
additional prescription for the Keppra, but both the Keppra and Zalproic Acid won't be available
until Monday. This means | have to pray | don’t have another severe grand-mal seizure from
now until then. She also said it was normal for me to feel weak and confused in my "post-lictal
state.”

That is all | have. | feel even worse now.
Megan - please add this to the Troy BOP Medical Doc.

Best regards to all,
Troy Wragg

It is 3:48pm on 5/8/2020.

On 5/11/2020 at 10:24am | was called to the officer's station for bloodwork.
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 51 of 88

The nurse told me specifically that this bloodwork was for:

-Kidney levels

-Liver levels

-Sodium, Potassium levels

-AND...Medication Levels (Interesting as the Doctor never asked me about this and the only
time it has EVER been mentioned is VIA EMAIL to you and my attorneys)

That is all it was for.

5/11/2020 8:39pm

| am going to go back to Pill Line in the morning and see if my Keppra is in.

| can't believe | got 5 bottles of Valproic Acid, but | got NO Keppra, which has long been
prescribed as my main medication.

| specifically asked about it too and she said she was going to put it in as a one-time emergency
and it would be ready Monday!

5/12/2020

At 7:04am, during AM pill line, | was finally able to pick up my Keppra. But, as | wrote to Megan
earlier this morning prior to going to pill line - It was unfortunately too little too late. Sampson
Lee said he would write another affidavit about this incident if needed. My physical situation is
now at all-time low. | struggled even walking over there and | constantly felt like | was going to
fall or fall out. Perhaps, if | would've gotten this yesterday, as | was told by the doctor on Friday,
than | wouldn't have been in this situation. | will never know though. I've been out of this
medication since Wednesday evening. So no matter what, my Keppra levels in my blood work
will show up low anyways, despite them being taken just yesterday. | have immediately taken
my correct dosage this morning to ensure any further issues are mitigated: however, with as
inconsistent as it has been, and the fact | am not on a higher dose in the first place as | was on
the outside, | can only pray now that this will cease or slow down.

URGENT It is 9:35am on 5/12/2020.

| was just called by the loudspeaker and told | am being PICKED UP to go to health services to
see a DOCTOR.

| did not put in any sick call slips.

| am incredibly worried that this in relation to what was sent this morning.

 
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 52 of 88

If | lose contact with you all, you know what has happened.

To Mr. Hughes and Ms. Tess Borden- If they try and take me to quarantine please call the
facility ASAP and ask them what is going on?

i did not put in ANY sick calls. | simply went to pick up my medicine.
The CO wouldn't tell me anything more than the first line above.

it is 9:35am on 5/1/2020.

It is now 10:20am on 5/12/2020 (Tuesday).
Hello Ali,

Sorry for the second email, but | just wanted to let you know that | am back from Health
Services. In lasted about 25 minutes.

| met with Dr. Ragone, the prison psychiatrist, who | last saw in October 2019. He walked me
over to medical and walked me back. Very nice and understanding doctor. He told me that Dr.
Chinwalla told him - "That you are NOT taking your medicine.” To which | replied, "Sir,
there must be a misunderstanding, as | just picked up medicine yesterday, and medicine
today. I've been taking more Keppra than usual, which is why Dr. Chinwalla ordered my
emergency refill.”

He asked me if | was having any psychotic episodes such as hallucinations and hearing voices,
like | previously had back in September 2019. | let him know - "I am very weak physically
because of the seizures, but | am very strong mentally, and | have been having no episodes
related to mental health at all." | am very strong mentally is what | repeated to him several
times. He asked me about anxiety and depression, and I let him know that | am very anxious.
In the end, he prescribed me Buspar 15mg as needed. He told me | can pick it up first thing
tomorrow. Overall, it was a good talk. We discussed my pushing for Compassionate Release,
and he asked me about home life, and I told him how amazing and strong my wife (Megan) has
been through all of this and that we are stable on the outside as she has a tenured job and a
steady salary. He told me that this was all good to hear and then we discussed living in
Perryville Maryland and the area as a whole. | let him know we have strong community and
Church ties there and that my wife is attending mass regularly via the computer given COVID-
19. He was pleased to hear all of this.

Overall, that is it. It is now 10:19am, and | am safely back in the unit.
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 53 of 88

After the surprise medical call on Monday, and the issues with meds, and my email to you all
this morning, which | haven't gotten any confirmations back on so | was concerned if you all got
them, | apologize for the urgent message; however, it is better safe than sorry with everything
that is going on.

5-13-2020: 7:47am

Got my pills from pill line at 7:20am. Buspar generic - take one tablet 4 times a day by mouth.
Different from what he told me yesterday which would be as needed.

| am currently listed in the BOP system as a "Chronic Care" inmate three (3) times:
1). Mental Health (MDD, GAD, and Schizo-affective)

2). Heart Disease & Hypertension

3). Severe Epilepsy

My primary medications and diseases they help mitigate that | am on now are:
- Linsinopril for Hypertension

- Hydrochlorathiazide for Hypertension

- Astovastatin for Heart Disease

- Calcium Carbonate & 600MG Vit. D for MG

- Keppra - 3,000MG daily for Severe Epilepsy

- 15MG Buspar as needed for Mental Health/Anxiety/Depression

- 1500MG (6 250 MG tablets) a day of Valproic Acid

- 50MG of Lamictal a day for Epilepsy

 

 

 
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 54 of 88
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 55 of 88

Exhibit “F”

 
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 56 of 88
Case 2:18-cr-00465-JHS Docume

1
Ve ye, “~ sat
er

 

nt 26-1 Filed 05/13/20 Page 57 of 88

 

eae AI

 

 
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 58 of 88
 

 
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 60 of 88
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 61 of 88

May nl, 2020
ECT Fete Dix West
art ‘aus | oF Sampson Led.
For Tfoy Wragg

L Sampson lee, here by Swear Uncle Dene FY
GF Peclucy Thet this afFiday't i's 00%
TruthFul, basal on Whar T have. WU nessecl

With Aly own eyes.

T lie tn Butlding 5812, Reom 115, beol Gu.
Troy Wragg (7145-017) 16 in The lower bunk
To my Right, T also Shase c quad Spree With only hue.

Troy has a Sere Case of epileps y have. [Oituessec
Grd helped hin cheat [3 Sejzutes inthe lasr 3 (ees,
[ Keep hia on his Side, Gna Keep hte Fra bewng ne his heacl,
Tie Seen blood Gane cur of Mis Mouth fram Ale Airing Ais
Tongue, and T've helped hist taro his bed, From off the Floor
dustry his Serzunes, Troy also has a Geltpon Called!
Myostenias Grau's, Which Makes his Lhlkig lWhaudt: Troy
farely leaves The (oom, and Often Stays in his becl, and

has a Constant Weak Cag The BOP has to dare,

leruset to See Troy of Opuitole. hia Wet any Medial Care,
Of Adequate Medicerton L au Very Contetmed| for WS
Well-becre, ovid Wife tf he. Conrtocrs COVID~I9. This disease
5 Radly SQeudltng ete. Please hele Save IN tends he,

Signed Se [inessel by | Lene gel

. “Saupson Lee Csaqi ll |
Doe | 53-20 Dare _9/ #0
eT

 

   

 
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 62 of 88
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 63 of 88

Exhibit “G”

 
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 64 of 88
Casisk 201evOSR26RIRS Dogumebh - Filed 504/202 Pagedobs RagelD: 148

DECLARATION OF TROY WRAGG

I, Troy Wragg, am over the age of 18 and fully competent to make the following
declaration:

1. T am currently incarcerated at the Federal Correctional Institution at Fort Dix. My
Federal Bureau of Prisons Register Number is 67165-019. I was convicted of conspiracy and
wire and securities fraud. I have served approximately 17.5 months of my 264-month sentence.
My current release date is August 7, 2037. I have no prior offenses of any kind.

2, Iam 38 years old. I am classified as a BOP “chronic care inmate” for several
serious medical conditions, which are documented in my BOP medical record. My health
conditions make me medically vulnerable to COVID-19, and I am terrified that I will not survive
if I contract the virus.

3. I have severe epilepsy and suffer from grand-mal seizures that can be so violent
and debilitating that I have broken bones during seizures. While in BOP custody in January
2019, I broke my wrist during a seizure and was in a cast for seven weeks. As a result of these
seizures, my entire body is incredibly tight and extremely weak. I am prescribed Keppra to treat
my epilepsy and, before my incarceration in November 2018, had been on it consistently for four
years since my epilepsy diagnosis in November 2014.

4. I need Keppra to survive, but over the past three months, the BOP has not
provided me with consistent medication. I have been forced to ration my supply to make it last
longer. As a result, my epilepsy has not been controlled and I have suffered frequent seizures.
When I have seizures at night, the sound of my bed shaking wakes one of my bunkmates. He
jumps down and holds my head to prevent a concussion, and monitors me throughout the episode

to make sure I don’t die. Between April 8 and April 23, I suffered 12 seizures. I had another

 
Cased 20206296ERMB Dacwnentt2é-1FiehowoAlaw oPayag2 6b/oPagelD: 149

seizure in the early morning hours of April 26, and I recovered to find my bunkmate hoiding my
head again.

5. Contracting COVID-19 would make my conditions worse. From research I did for
my compassionate release requests, I learned that symptoms of the virus, especially fever, as
well as the physical and emotional stress of being sick, can trigger more seizures. Given the
inadequacy of the prison’s response to my epilepsy, I am scared that if I do get sick, I won’t
receive proper care. Beginning April 14, I’ve made repeated requests (in writing and verbally) to
be seen by the medical department. I have submitted two official sick call requests and two
electronic cop-out requests, and a corrections officer and a counselor have each made calls on
my behalf. As of today, I am still not scheduled to be seen by medical.

6. I also have hypertension and heart disease. I was diagnosed with hypertension in
2011 and had a heart attack in 2012. I take three different medications daily for heart disease and
hypertension. Due to my recent seizures and anxiety about COVID-19, my blood pressure has
been highly elevated even with medication.

7. Finally, I also have Myasthenia Gravis, a chronic autoimmune neuromuscular
disease.

8. I have been in BOP custody since November 2018 and have been at Fort Dix
since September 2019. I have completed six programs and have taught four classes as an ACE
instructor while at FDC Philadelphia and Fort Dix. Before the COVID-19 outbreak, I was
teaching a Business Management and a Business Marketing class to fellow inmates. I am
extremely passionate about teaching and helping other inmates further their education. | also

completed the Non-Residential Drug Abuse Program (“NRDAP”) with a 100%.
CaSK L201 eVePRRIERM Bs DggumAbhi Ab. Filed ObOW20> Page gob 7 FagelD: 150

9. Tam currently housed on the west compound in Building 5812. There are a total
of about 250 to 300 men across three floors. The vast majority of rooms at Fort Dix (in both west
and east compounds) are 12-man rooms, with approximately 10 two-man rooms per building,
We are currently confined to our buildings because of the lockdown, but we are allowed to
mingle freely with the 250 to 300 men inside.

10. _[ sleep on a bottom bunk in a 12-man room on the first floor. Nine of the twelve
beds are filled right now. I believe our approximately 430-square-foot room is the smallest in the
building. There are six double bunkbeds in that space, approximately five feet apart, as well as
twelve lockers and a small table. It is physically impossible for nine of us to get six feet apart in
this space, as I know we are supposed to be doing now. I frequently run into my bunkmates by
accident because the space is so cramped.

11. On the first floor, there is one bathroom shared by about 50 men (although there
may be a handicap bathroom for inmates in wheelchairs which I have not seen). Our main
bathroom has approximately five toilets, six urinals, twelve sinks, and four working showers.
The bathroom is filthy, with urine all over the floor, and usually cleaned only once per week,
twice at most. Because the pipes are leaking, water actively drips on our shoulders when we use
the restroom and the floor is corroded. There are only four soap dispensers, which sometimes
contain watered-down soap, but they run out daily and are often empty. We are given two four-
ounce travel size bottles of all-in-one shampoo/conditioner/shave gel once a month, which is all
we get by way of cleaning product. Otherwise, we have to buy soap off commissary. Some
people buy bar soap, which costs between $1 and $2 each. I usually buy body wash, but it is

currently out of stock. People told me there were signs posted in early April instructing us to give

 
Cassel? Deer Q6sRIMS Document 2-2-1 Filed OD/9A/20 0 Pageg4 68 DPagelD: 151

any unused shampoo to an orderly to fill the bathroom soap dispensers. Instead, I give my all-in-
ones to my bunkmate who uses it to mop the floor of our room each day.

12. Men from the top two floors spend much of their time on our floor because we
have four TV rooms, as well as all of the building’s computers and telephones. The TV rooms on
the first floor are the most active. The main TV room is closest to my room. It has a total of
twelve computers, and the building’s eight phones line the wall of a narrow adjoining room. At
any given time now, there are usually about 30 to 40 people in a TV room, but I have seen a lot
more, probably closer to 100 when we watch the news, especially during coverage of the
COVID-19 pandemic. Men from other floors use our bathroom as well. I believe our bathroom is
the most used bathroom in the building.

13. When we walk to meals at the dining hall, it is impossible to stay six feet apart.
The whole building is ushered together to the dining hall at the same time. Staff announce meal
time on the loudspeaker, and all 250 to 300 of us are herded to the dining hall to pick up our food
and bring it back to our building to eat in our rooms. We only have five minutes to get to the
dining hall and five minutes to get back. It is impossible to social distance.

14. [have been following the updates from the BOP about the COVID-19 outbreak at
the camp. I have heard that Building 5851, which is the laundry facility, is also being used to
house inmates who have tested positive. It is at the far end of the west compound.

15. [believe prison staff move around the compound and go between the camp and
main facility. I have also heard that corrections officers from the camp are now working in my

building. Sometimes the corrections officers and other staff do not wear masks.
Bse iOS E Ms ASSUMRGHLS6- FPF POL oP BERT HagelD: 152

16. | We began receiving one mask per week in mid-April, but have not received any
gloves. When the elastic band on my mask snapped last week, I was told I could not get anew
one. Staff only recently began mandating that inmates wear masks for meal pick-up at the dining
hall.

17. We have virtually no cleaning supplies. We are provided no chemicals or cleaning
agents, hand sanitizers, or spray bottles. We are not provided any towels to wipe surfaces down
and have to use the four small rolls of toilet paper, which shred easily, given out once a month.
Some people use toilet paper they buy off commissary, but many commissary items are often out
of stock.

18. Staff have started doing temperature checks, but they are inconsistent and occur
only about every two or three days. During the check, staff come to our room, and we line up at
the door.

19, On April 17, I was using one of the computers in the main TV room on my floor.
[ heard another inmate, who was sitting right behind me, say that he was not feeling well. He
complained that his chest hurt and he was short of breath. About four or five minutes later, a
medical staff person and a corrections officer came in and asked him questions. The sick inmate
left with them, and I have not seen him since. Many people in my building are worried about
exposure to the virus. We have been talking about news of an inmate in Building 5811 who
fainted during temperature checks and was dragged out of his room on April 23.

20. On April 25, we all filed out to the dining hall as usual to pick up lunch. I saw
medics going in and out of Building 5851 with at least 20 stretchers in a matter of 30 seconds.

Although I was still far away, it was terrifying to see men who appeared extremely sick and

 

 
Cased 20GW054965RMS Deeunenti bd-1FikeheWeA/2 oPagg6 9b/oPagelD: 153

nonresponsive. A corrections officer yelled at my bunkmate and me: “Keep it moving, get to
chow and get back, that’s all you should be worried about.”

21. Since then, a lot of people have been talking about this incident. I experience the
feeling here to be one of tension, helplessness, and hopelessness. People have opened up to me.
They feel like the end is here, like we are going to die. We all laugh and joke about things from
time to time, but it is simply to mask the sheer torture that we are feeling internally.

22. This morning, at 8:30am, the first floor of our building was released for monthly
commissary, supply pickup, and linen exchange. I walked up to the first floor of Building 5851.
Staff opened the door and I dropped my dirty linens into a bin. An inmate worker handed me
clean linens in return. When I looked up, I saw more than ten inmates at the second and third
floor windows. Some were in a window together, some alone. Some but not all were wearing
masks. Two were pounding at the windows trying to get our attention, yelling for us. ’'ve been
talking with my bunkmates and we are in shock. What I saw there has changed me.

23. [have applied to Warden Ortiz three times requesting Compassionate Release and
Home Confinement. I wrote the first letter on March 23. The warden denied my requests on
April 24, saying he understood my fear about COVID-19 but they were taking precautions. I also
wrote requests to the Attorney General and my case manager.

24. If 1 were released, I would return to a safe and stable home environment with my
wife in Perryville, Maryland. At home, I have a cardiologist, neurologists, and a psychiatrist who
are very familiar with my chronic medical conditions and much better equipped to take care of
me if I do contract COVID-19.

25. Fort Dix’s handling of the infection here, especially given my medical

vulnerabilities, has left me panicked, afraid, and at times depressed. I have trouble sleeping and
C758 E20 ORIEN Rs PBSETIRRNE F*PA IGMP BABB IAF] BegglO: 154

often have nightmares when I do sleep. I believe that my chance of contracting COVID-19 is
very high, especially now that there are people in the west compound who have it. I often cry

when I call my wife now. We worry that contracting COVID-19 would be a death sentence for

me.

/s/ Troy Wragg (by consent)

I, Tess Borden, certify that I reviewed the information contained in this declaration with Troy
Wragg by telephone on April 28, 2020 and that, at that time, he certified that the information

contained in this declaration was true and accurate to the best of his knowledge.

/s/ Tess Borden

Tess Borden (260892018)
American Civil Liberties Union of
New Jersey Foundation

P.O. Box 32159

Newark, New Jersey 07102

(973) 854-1733
tborden@aclu-nj.org

 
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 72 of 88
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 73 of 88

Exhibit “H”

 
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 74 of 88
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 75 of 88

Release Plan of Troy Benjamin Wragg (67165-019):

I, Troy Benjamin Wragg, upon being reieased via Compassionate Release, will return to society
as follows: .

| will first address all of my vast medical ailments with my primary care physician (Megan look
up his name he is in Cecil), my neurologist (Dr.. Mahmood or his replacement as he was
retiring), my cardiologist (Megan look up his name as he is in Cecil also), my psychiatrist (Dr. B.
Jones) and my psychologist (Christina Taylor). All 5 of these health care professionals will be
able to help get me physically and mentally stable via their consistent care. | have full plans of
admitting myself to the hospital within 72 hours of my release. My health, and the health of my
wife, are my primary objectives.

After | am deemed medically stable and | am consistently not having seizures and chest pains
(as | am right now), | will be returning to teaching business classes, as | have 4 classes taught
as credentials under my belt. All of my students/peers in these classes have gotten passing
grades, with the majority receiving 90's and 100's. Given my wife is a teacher at Perryville High
School in Perryville, Maryland; she will be able to get me a meeting with the Principal where |
can gain part-time employment. | want to teach business classes to High-School Juniors and
Seniors. Given the fact ! am already very well known and liked by the faculty at Perryville High
School and throughout Cecil County (as even the town police allowed us to block off our street
briefly for our wedding given we are close friends of The Sickels Family) obtaining this job,
part-time, will be easy to accomplish. Additionally, it will be very fulfilling to me as a person.

The other part of my time | will be obtaining disability as i will not be able to work standing up for
long periods of time. While | am only 38 years old, | have been hospitalized over 40 times in my
life, as my records will indicate. My health has been a tremendous long-standing problem (both
physical and mental) and | need to focus on me. Disability will allow me the additional time to
make more appointments and remain stabilized.

| will also be able to join my wife's (Megan Chelsey Hallett Wragg's) healthcare, which is
excellent healthcare offered through her employer (Cecil County Public Schools), without any
problem. HR has already given my wife the paperwork needed to add me on when | get home.
This will allow me to not be a complete burden to the tax system as my expensive and
expansive healthcare needs will be covered.

While on part-time work and disability, | plan on pursuing an online Doctorate in Business via
one of the top online programs in the country. Given my very high GPA at Temple University,
where | graduated Magna Cum Laude and top of my class (Beta Gamma Sigma; International
Business Honors Society; only given to the top 10% of students in the country) in Business,
Corporate Finance, and Risk Management; | am highly confident | get into well-recognized
business school without any problem at all.. | have the grades and writing ability and | look
forward to the challenge.

 
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 76 of 88

Additionaily, | plan to continue to write books. | already have one book published (in May 2018)
and for sale on Amazon, which has even been selling during my incarceration. These books
are all about my experiences in life, and how my life lessons and mistakes can be avoided and
help someone else achieve the best life possible by utilizing positivity to overcome adversity. |
have already wrote 3 books while in the BOP and can provide proof as my wife has typed two of
the three (I mail her written letters and she types them up} and she can email that to you for
your review, to show how serious | am, and to prove my claims. This will provide my wife and |
(my family) an additional income stream to help us live our middle-class life in rural Maryland.

| am dedicating the rest of my life to helping others. | will be advocating for both The Ronald
McDonald House and The Reform Alliance as well, given the help they have given to me and
my loved ones. | will also be volunteering time for local organizations, and attending church
regularly as | am a devout Catholic and plan on being even more involved in the Church than |
already was.

! know that my life, while as bottom of the barrel as it can possibly seem, can mean something
to others. They can find inspiration in everything that | have been through and survived. | want
people to live full and meaningful lives, and do better than | did. Because of my mistakes, |
know how to help others best, as | know now what NOT to do. I know now HOW to help best.

My story is very unique in that throughout: The tragic loss of my Mother (sudden stroke and died
in my arms) and Uncle (suicide); the murder of my Father (and a man given only 25 years for
doing it); my abuse as a child; my being homeless several times; the companies | have built and
watched some fall while others did well; the relationships | have flourished in and those that |
have lost; and my arrest/incarceration --- | have learned that in all of my terrible losses, there is
always a positive message from God. A message that can provide hope and new direction. |
will share God's word and my stories to other people to help them mitigate the negatives and
increase their positivity as it relates to life. My books and my teaching are life-centric, not
business-centric. Money is secondary. PEOPLE come first.

My incarceration has changed me in a profound way. It is through my incarceration that | have
learned how to write all of my thoughts down and focus on helping others. | have wrote
Compassionate Release letters for illiterate and indigent inmates. | have tutored
soon-to-be-released inmates on how to incorporate businesses to help them achieve a better
life when they are home. At least 20 fellow inmates have already read my one book, which is
about how to use mobile technology as a building block for your life, and the people in here are
inspiring me to keep writing, and | am inspiring them to keep thriving. My incarceration has
proved to me, beyond the shadow of a doubt, that | was put on earth to help other people do
better than | ever could. It is in that which | find my salvation.

Thank you for listening to me and | appreciate your consideration of this maiter.

Sincerely,
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 77 of 88

Troy Benjamin Wragg
67165-019

 
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 78 of 88
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 79 of 88

Exhibit “I”

 
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 80 of 88
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 81 of 88

APPLICATION FOR RELEASE FROM apt OF BRIE WILLIAMS,
CUSTODY . MD.

I, Brie Williams, hereby affirm as follows:

1, I am a doctor duly licensed to practice medicine in the State of California.

2, I am currently a Professor of Medicine at the University of California, San
Francisco (“UCSF”) in the Geriatrics Division, Director of UCSF’s Amend: Changing
Correctional Culture Program, as well as Director of UCSF’s Criminal Justice & Health Program.
In that capacity, my clinical research has focused on improved responses to disability, cognitive
impairment, and symptom distress in older or seriously ill prisoners; a more scientific development
of compassionate release policies; and a broader inclusion of prisoners in national health datasets
and in clinical research. I have developed new methods for responding to the unique health needs
of criminal justice-involved older adults—including an evidence-based approach to reforming
compassionate release policies and the design of a new tool to assess physical functioning in older
prisoners. I was previously a consultant for the California Department of Corrections and
Rehabilitation, as well as for other state prison systems.

3. I have extensive experience working with vulnerable populations, in particular the

incarcerated and the elderly.

 

 

 
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 82 of 88

4. I submit this affidavit in support of any defendant seeking release from custody
during the COVID-19 pandemic, so long as such release does not jeopardize public safety and the
inmate can be released to a residence in which the inmate can comply with CDC social distancing
guidelines. The statements in this affidavit are based only on the current state of emergency and
the circumstances described below.

The Risk of Infection and Accelerated Transmission of COVID-19 within Jails and Prisons
is Extraordinarily High.

5. Prisons and jails are not actually isolated from our communities: hundreds of
thousands of correctional officers and correctional healthcare workers enter these facilities every
day, returning to their families and to our communities at the end of their shifts, bringing back
and forth to their families and neighbors and to incarcerated patients any exposures they have
had during the day. Access to testing for correctional staff has been “extremely limited,” guards
have reported a “short supply” of protective equipment, and prisons are not routinely or
consistently screening correctional officers for symptoms.!

6. The risk of exposure is particularly acute in pre-trial facilities where the inmate

populations shift frequently.2 For example, despite the federal government’s guidance to stay

 

' Keegan Hamilton, Sick Staff, Inmate Transfers, and No Tests: How the U.S. Is Failing Federal Inmates as
Coronavirus Hits, Vice (Mar. 24, 2020), https://www.vice.com/en_ca/article/jge4vg/sick-staff-inmate-transfers-and-
no-tests-how-the-us-is-failing-federal-inmates-as-coronavirus-hits.

See also Daniel A. Gross, “It Spreads Like Wildfire”: The Coronavirus Comes to New York's Prisons, The New
Yorker (Mar. 24, 2020), https://www.newyorker.com/news/news-desk/it-spreads-like-wildfire-covid-19-comes-to-
new-yorks-prisons; Josiah Bates, ‘We Feel Like All of Us Are Gonna Get Corona.’ Anticipating COVID-19
Outbreaks, Rikers Island Offers Warning for U.S. Jails, Prisons, Time (Mar. 24, 2020),
https://time.com/5808020/rikers-island-coronavirus/; Sadie, Gurman, Bureau of Prisons Imposes 14-Day
Quarantine to Contain Coronavirus, WSJ (Mar. 24, 2020), hitps://www.wsj.com/articles/bureau-of-prisons-
imposes-14-day-quarantine-to-contain-coronavirus-1 1585093075; Cassidy McDonald, Federal Prison Workers Say
Conflictings Orders on Coronavirus Response Is Putting Lives at Risk, CBS News (Mar. 19, 2020),
https://Awww.cbsnews.com/news/coronavirus-prison-federal-employees-say-conflicting-orders-putting-lives-at-risk-
2020-03-19/.

2 Emma Grey Ellis, Covid-19 Poses a Heightened Threat in Jails and Prisons, Wired (Mar. 24, 2020),
https://www.wired.com/story/coronavirus-covid- 19-jails-prisons/.
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 83 of 88

inside and many states” stay-in-place orders, many prosecutors are still arresting individuals and
seeking detention.*> Pre-trial detention facilities are still accepting new inmates who are coming
from communities where COVID-19 infection is rampant. As of today’s date, the Bureau of
Prisons is still moving inmates from facility to facility, including prisoners in New York.*

7. Because inmates live in close quarters, there is an extraordinarily high risk of
accelerated transmission of COVID-19 within jails and prisons. Inmates share small cells, eat
together and use the same bathrooms and sinks. They eat together at small tables that are cleaned
only irregularly. Some are not given tissues or sufficient hygiene supplies.° Effective social
distancing in most facilities is virtually impossible, and crowding problems are often compounded
by inadequate sanitation, such as a lack of hand sanitizer or sufficient opportunities to wash hands.®

Inmate Populations Also Have the Highest Risk of Acute [ness and Poor Health Outcomes
if Infected with COVID-19.

8. There are more than 2.3 million people incarcerated in the United States’

 

> Stephen Rex Brown, ‘Business as Usual’ For Federal Prosecutors Despite Coronavirus, Nadler Writes, Calling
for Release of Inmates, N.Y. Daily News (Mar. 20, 2020), https:/Awww.nydailynews.com/new-york/ny-nadler-doj-
inmates-20200320-d6hbdjcujSaitppi3ui2xz7tjy-story. html.

* Courtney Bublé, Lawmakers, Union Urge Halt to Ail Prison Inmate Transfers, Government Executive (Mar. 25,
2020), https://www.govexec.com/management/2020/03/lawmakers-union-urge-halt-all-prison-inmate-
transfers/164104/; Hamilton, Sick Staff Inmate Transfers; Luke Barr, Despite Coronavirus Warnings, Federal
Bureau of Prisons Still Transporting Inmates, ABC News (Mar. 23, 2020),https://abcnews.go.com/Health/wamings-
bureau-prisons-transporting-inmates-sources/story?id=697474 16.

° Justine van der Leun, The Incarcerated Person Who Knows How Bad it Can Get, Medium (Mar. 19, 2020),
https://gen.medium.com/what-its-like-to-be-in-prison-during-the-coronavirus-pandemic-1e770d0ca3c5 (“If you
don’t have money, you don’t have soap or tissues.”); Keri Blakinger and Beth Schwartzapfel, How Can Prisons
Contain Coronavirus When Purrell Is a Contraband?, ABA Journal (Mar. 13, 2020),
https://www.abajournal.com/news/article/when-purell-is-contraband-how-can-prisons-contain-coronavirus.

* Rosa Schwartzburg, ‘The Only Plan the Prison Has Is to Leave Us To Die in Our Beds’, The Nation (Mar. 25,
2020), https://www.thenation.com/article/society/coronavirus-jails-mde/,

? Kimberly Kindy ef al., ‘Disaster Waiting to Happen’: Thousands of Inmates Released as Jails and Prisons Face
Coronavirus Threat, Washington Post (Mar. 25, 2020), https://www.washingtonpost.com/national/disaster-waiting-
to-happen-thousands-of-inmates-released-as-jails-face-coronavirus-threat/2020/03/24/76 Lc2d84-6b8c- 1 Lea-b3 13-
df458622c2cc_story.html.

 
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 84 of 88

approximately 16% of whom are age 50 or older.’ The risk of coronavirus to incarcerated seniors
is high. “Their advanced age, coupled with the challenges of practicing even the most basic disease
prevention measures in prison, is a potentially lethal combination.”? To make matters worse,
correctional facilities are often ill-equipped to care for aging prisoners, who are more likely to
suffer from chronic health conditions than the general public.

9. An estimated 39-43% of all prisoners, and over 70% of older prisoners, have at
jeast one chronic condition, some of the most common of which are diabetes, hypertension, and
heart problems.!° According to the CDC, each of these conditions—as well as chronic bronchitis,
emphysema, heart failure, blood disorders, chronic kidney disease, chronic liver disease, any
condition or treatment that weakens the immune response, current or recent pregnancy in the last
two weeks, inherited metabolic disorders and mitochondrial disorders, heart disease, lung disease,
and certain neurological and neurologic and neurodevelopment conditionst!—puts them at a

“high-risk for severe illness from COVID-19."?

 

8 Brie Williams et ai., Strategies to Optimize the Use of Compassionate Release from US Prisons, 110 AJPH S1,
§28 (2020), available at hitps://ajph.aphapublications.org/doi/full/10.2105/AJPH.2019.305434; Kimberly A.
Skarupski, The Health of America’s Aging Prison Population, 40 Epidemiologic Rev. 157, 157 (2018), available at
https://www.ncbi.nlm_nih.gov/pme/articles/PMC59828 10/.

9 Weihua Li and Nicole Lewis, This Chart Shows Why the Prison Population is So Vulnerable to COVID-19, The
Marshall Project (Mar. 19, 2020), https://www.themarshallproject.org/2020/03/19/this-chart-shows-why-the-prison-
population-is-so-vulnerable-to-covid-19.

0 Brie A. Williams ef al, How Health Care Reform Can Transform the Health of Criminal Justice-Involved
Individuals, 33 Health Affairs 462-67 (2014), https://www.ncbi.nim_nih.gov/pme/articles/PMC4034754/, Brie A.
Williams ef al., Coming Home: Health Status and Homelessness Risk of Older Pre-release Prisoners, 25 J. Gen.
Internal Med. 1038-44 (2010), available at https://link.springer.com/content/pdf10.1007/s11606-010-1416-8.pdf;
Laura M. Maruschak ef ai., Medical Problems of State and Federal Prisoners and Jail Inmates, 2011-12, U.S. Dept
of Justice (Oct, 4, 2016), at 5, available at https:/www._bjs.gov/content/pub/pdf/mpsfpjil 1 12.pdf.

"| Harvard Health Publishing, Coronavirus Research Center, Harvard Medical School (Mar. 25, 2020),
https:/Avww. health. harvard. edu/diseases-and-conditions/coronavirus-resource-center.

!2 Centers for Disease Control and Prevention, Coronavirus Disease 2019: People Who Are at Higher Risk,
https://www.cde.gov/coronavirus/2019-ncov/specific-groups/people-at-higher-risk.html (last updated Mar. 22,
2020).
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 85 of 88

10. | However, even many young federal prisoners suffer from asthma, rendering them
also very vulnerable to coronavirus. !

11. But it is not only the elderly, or those with preexisting medical conditions that are
at risk of coronavirus in a correctional setting. As of March 23, 2020, New York City reported
that “[p]eople ranging in ages from 18 to 44 have accounted for 46 percent of positive tests.”!4
Across the United States, 38% of those hospitalized are between the ages of 20 and 54 and 12%
of the intensive care patients are between 20 and 44,!5

12. This data is of particular concern for inmate populations, since prisoners’
physiological age averages 10 to 15 years older than their chronological age.!® Therefore, the
consensus of those who study correctional health is that inmates are considered “geriatric, by the
age of 50 or 55 years.”!” Itis not clear that prison health care administrations are taking accelerated
ageing into account when determining the eligibility criteria for age-related screening tools and
medical care protocols for coronavirus, potentially leaving large swathes of the prison population

at risk. 1/8

 

° Laura Maruschak, Medical Problems of Jail Inmates, Dep’t of Justice (Nov. 2006), at p. 2, available at
hitps://www.bjs.gov/content/pub/pdf/mpji_ pdf.

'* Kimiko de Freytas-Tamura, 20-Somethings Now Realizing That They Can Get Coronavirus, Too, N.Y. Times
(Mar. 23, 2020), https://www.nytimes.com/2020/03/23/nyregion/nyc-coronavirus-young. html,

15 Td

'’ Brie A. Williams e7 al., Aging in Correctional Custody: Setting a Policy Agenda for Older Prisoner Health Care
102 Am. J. Public Health 1475-81 (2012), available at https://www.ncbi.nlm.nih.gov/pme/articles/PMC3464842/-
see also Brie Williams et al., Detained and Distressed: Persistent Distressing Symptoms in a Population of Older
Jail Inmates, 64 J. Am. Geriatrics Soc. 2349-55 (2016), https://onlinelibrary.wiley.com/doi/pdf/ 10.111 1/jgs.14310
(“For example, older jail inmates with an average age of 60 in this study reported poor or fair health [and] chronic

lung disease . . . at rates similar to those reported by community-based lower income older adults with an average
age of 72.”),

>

'’ Brie A. Williams e¢ al., The Older Prisoner and Complex Chronic Medical Care 165-70 in World Health
Organization, Prisons and Health (2014),
https://pdfs.semanticscholar.org/64aa/ 1 0d3cff6800ed42dd152fcf4el3440b6f139.pdf.

 
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 86 of 88

13. _Inone study, we found that inmates who died in hospitals were, on average, nearly
two decades younger than non-incarcerated decedents, had significantly shorter hospitalizations,
and had higher rates of several chronic conditions including cancer, liver disease and/or hepatitis,
mental health conditions, and HIV/AIDS.”"”

The Entire Community is at Risk If Prison Populations Are Not Reduced

14. Asthe World Health Organization has warned, prisons around the world can expect
“huge mortality rates” from Covid-19 unless they take immediate action including screening for
the disease.”°

15. As of March 24, 2020, at least 38 people involved in the New York City
correctional system have tested positive for Covid-19.?! Already, three inmates and three staff at
federal correctional facilities across the United States have tested positive for the coronavirus,
according to the Federal Bureau of Prisons.””

16. Jails and prisons are fundamentally ill-equipped to handle a pandemic.

17. Medical treatment capacity is not at the same level in a correctional setting as it is

in a hospital. Some correctional facilities have no formal medical ward and no place to quarantine

 

18 Brie A. Williams ef a/., Differences Between Incarcerated and Non-Incarcerated Patients Who Die in Community
Hospitals Highlight the Need For Palliative Care Services For Seriously Ill Prisoners in Correctional Facilities and
in Community Hospitals: a Cross-Sectional Study, 32 J. Pallitive Med. 17-22 (2018), available at
https://journals.sagepub.com/doi/pdf/10.1177/0269216317731547.

'9 fd. at 20.

2” Hannah Summers, ‘Everyone Will Be Contaminated’: Prisons Face Strict Coronavirus Controls, The Guardian
(Mar, 23, 2020}, https://www.theguardian.com/global-development/2020/mar/23/everyone-will-be-contaminated-
prisons-face-strict-coronavirus-controls.

21 Ellis, Covid-19 Poses a Heightened Threat in Jails and Prisons.

22 Ryan Lucas, 4s COVID-19 Spreads, Calls Grow to Protect Inmates in Federal Prisons, NPR (Mar. 24, 2020),
https://www.npr.org/sections/coronavirus-live-updates/2020/03/24/8206 1 8 140/as-covid- 19-spreads-calls-grow-to-
protect-inmates-in-federal-prisons.
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 87 of 88

sick inmates, other than the facilities’ Special Housing Unit (SHU).??_ While the cells in the SHU
have solid doors to minimize the threat of viral spread in otherwise overcrowded facilities, they
rarely have intercoms or other ways for sick inmates to contact officers in an emergency.2* This
is particularly dangerous for those with COVID-19 infection since many patients with COVID-19
descend suddenly and rapidly into respiratory distress.”

18. Even those facilities that do have healthcare centers can only treat relatively mild
types of respiratory problems for a very limited number of people. This means that people who
become seriously ill while in prisons and jails will be transferred to community hospitals for care.
At present, access to palliative care in prison is also limited.

19, Corrections officers may also be particularly vulnerable to coronavirus due to
documented high rates of diabetes and heart disease.”’ Prison staff in Pennsylvania, Michigan,
New York and Washington state have tested positive for the virus, resulting in inmate quarantines.
In Washington, D.C., a U.S. marshal who works in proximity to new arrestees tested positive for

the virus, meaning dozens of defendants headed for jail could have been exposed.?® In New York,

 

3 MCC New York COVID 19 Policy Memo, Mar. 19, 2020, https://www.documentcloud.org/documents/6818073-
MCC-New-York-COVID-19-Policy-Memo.html; Danielle Ivory, ‘We Are Not a Hospital’: A Prison Braces for the
Coronavirus, N.Y. Times (Mar. 17, 2020), https://www.nytimes.com/2020/03/17/us/coronavirus-prisons-jails.html.

* Brie Williams et al., Correctional Facilities in the Shadow of COVID-19.: Unique Challenges and Proposed
Solutions, Health Affairs (Mar. 26, 2020), https:/Avww. healthaffairs.org/do/10.1377/hblog20200324.784502/full/.

* Lizzie Presser, A Medical Worker Describes Terrifving Lung Failure From COVID-19-Even in His Young
Patients, ProPublica (Mar. 21, 2020), https://www.propublica.org/article/a-medical-worker-describes--terrifying-
lung-failure-from-covid1 9-even-in-his-young-patients.

6 Ellis, Covid-19 Poses a Heightened Threat in Jails and Prisons; Li and Lewis, This Chart Shows Why the Prison
Population is So Vulnerable to COVID-i9.

*7 Brie Williams, Role of US-Norway Exchange in Placing Health and Well-Being at the Center of US Prison
Reform, https://ajph.aphapublications.org/doi/10.2105/AJPH.2019.305444 (published Jan. 22, 2020).

*§ Zusha Elinson and Deanna Paul, Jails Release Prisoners, Fearing Coronavirus Outbreak, WSJ (Mat. 22, 2020),
hitps://Awww.wsj.com/articles/jails-release-prisoners-fearing-coronavirus-outbreak-1 1584885600 (“We’re all headed
for some dire consequences,” said Daniel Vasquez, a former warden of San Quentin and Soledad state prisons in

 
Case 2:18-cr-00465-JHS Document 26-1 Filed 05/13/20 Page 88 of 88

236 members of the New York Police Department have tested positive for coronavirus and 3,200
employees are sick, triple the normal sick rate.?”? Two federal prison staffers have also tested
positive.7?

20. For this reason, correctional health is public health. Decreasing risk in prisons and
jails decreases risk to our communities.

21. Reducing the overall population within correctional facilities will also help medical
professionals spread their clinical care services throughout the remaining population more
efficiently. With a smaller population to manage and care for, healthcare and correctional
leadership will be better able to institute shelter in place and quarantine protocols for those who
remain. This will serve to protect the health of both inmates as well as correctional and healthcare

staff.

I declare under penalty of perjury that the foregoing is true and correct.

Dated: San Francisco, California
March 27, 2020

 

Dr. Brie Williams

 

California. “They’re in such close quarters—-some double- and triple-celled—I think it’s going to be impossible to
stop it from spreading.”).

2° Erin Durkin, Thousands of NYPD Officers Out Sick Amid Coronavirus Crisis, Politico (Mar. 25, 2020),
https://www. politico.com/states/new-york/albany/story/2020/03/25/thousands-of-nypd-officers-out-sick-amid-
coronavirus-crisis- 1268960.

39 Elinson and Paul, Jails Release Prisoners, Fearing Coronavirus Outbreak.
